Exhibit 10.34

 

EXECUTION COPY

 

REDACTED COPY

 

Portions of this Exhibit 10.34 have been omitted pursuant to a confidential
treatment request. The omitted material has been filed separately with the
Securities and Exchange Commission.

 

 

 

ASSET TRANSFER AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

Among

 

 

WILLIS LEASE FINANCE CORPORATION,

 

 

WILLIS ENGINE SECURITIZATION TRUST,

 

 

and

 

 

WEST ENGINE FUNDING LLC

 

 

--------------------------------------------------------------------------------

 

 

Dated as of

 

August 9, 2005

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

 

 

 

 

ARTICLE II TRANSFER OF ASSETS

 

 

 

 

Section 2.01.

Transfer of WEST Funding Membership Interest

 

Section 2.02.

Transfer of Remaining Engines

 

Section 2.03.

Damage to Remaining Engines

 

Section 2.04.

Required Financing Statements

 

Section 2.05.

Security Agreement

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01.

Representations and Warranties of the Seller

 

Section 3.02.

Representations and Warranties of WEST

 

Section 3.03.

Representations and Warranties of WEST Funding

 

Section 3.04.

Representations and Warranties of Seller as to Initial Engines

 

 

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

 

 

 

 

Section 4.01.

Regulatory and Other Authorizations; Notices and Consents

 

Section 4.02.

Seller Covenants

 

Section 4.03.

Further Action.

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

 

 

 

 

Section 5.01.

Conditions to WEST’s Obligations

 

Section 5.02.

Conditions to the Seller’s Obligations

 

 

 

 

ARTICLE VI INDEMNIFICATION

 

 

 

 

Section 6.01.

Survival of Representations and Warranties

 

Section 6.02.

Indemnification by the Seller

 

Section 6.03.

Indemnification by WEST

 

Section 6.04.

Notice, Etc

 

Section 6.05.

Limits on Indemnification

 

 

 

 

ARTICLE VII WAIVER

 

 

 

 

Section 7.01.

Waiver

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII MISCELLANEOUS PROVISIONS

 

 

 

 

Section 8.01.

Expenses

 

Section 8.02.

Notices

 

Section 8.03.

Headings

 

Section 8.04.

Severability

 

Section 8.05.

Entire Agreement

 

Section 8.06.

Assignment

 

Section 8.07.

No Third Party Beneficiaries

 

Section 8.08.

Amendment

 

Section 8.09.

Governing Law

 

Section 8.10.

Waiver of Jury Trial

 

Section 8.11.

Counterparts

 

Section 8.12.

Specific Performance

 

 

 

 

EXHIBIT A [a05-18192_4ex10d34.htm#Exhibita_203914]

Form of Engine Bill of Sale [a05-18192_4ex10d34.htm#Exhibita_203914]

 

EXHIBIT B [a05-18192_4ex10d34.htm#Exhibitb_203912]

Form of Assignment of Equity Interest [a05-18192_4ex10d34.htm#Exhibitb_203912]

 

EXHIBIT 3.01(j) [a05-18192_4ex10d34.htm#Exhibit3_01j_203918]

Initial Leases [a05-18192_4ex10d34.htm#Exhibit3_01j_203918]

 

EXHIBIT 3.01(k) [a05-18192_4ex10d34.htm#Exhibit3_01k_203957]

List of Initial Engines to Be Purchased on Initial Closing Date and List of
Remaining Engines [a05-18192_4ex10d34.htm#Exhibit3_01k_203957]

 

 

ii

--------------------------------------------------------------------------------


 

ASSET TRANSFER AGREEMENT

 

THIS ASSET TRANSFER AGREEMENT, dated as of August 9, 2005 (this “Agreement”), is
entered into by and among WILLIS LEASE FINANCE CORPORATION (the “Seller”), a
Delaware corporation, WILLIS ENGINE SECURITIZATION TRUST (“WEST”), a Delaware
statutory trust, and WEST ENGINE FUNDING LLC, a Delaware limited liability
company (the name of which is to be changed on or prior to the Initial Closing
Date from Willis Engine Funding LLC to WEST Engine Funding LLC, “WEST Funding”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller wishes to transfer and contribute to WEST on the Initial
Closing Date all of its right, title and interest in the WEST Funding Membership
Interest as a sale and contribution to and for the benefit of WEST, in
consideration for the issuance by WEST of the Beneficial Interest Certificates
in WEST pursuant to the Trust Agreement and the payment and distribution by WEST
to the Seller of the cash portion of the WEST Funding Purchase Price pursuant to
this Agreement;

 

WHEREAS, during the Delivery Period, the Seller is expected to transfer and
convey to WEST, as a sale and contribution to and for the benefit of WEST (which
WEST will simultaneously transfer and convey to WEST Funding, as a sale and
contribution to and for the benefit of WEST Funding), all of its right, title
and interest in and to the Remaining Engines and the related Engine Assets in
respect of each Remaining Engine, either directly to WEST or in an Engine Trust,
the beneficial ownership of which is owned by the Seller, upon the terms and
conditions hereinafter set forth, in each case for payment and distribution of
the cash portion of the applicable Engine Purchase Price;

 

WHEREAS, WEST will collaterally assign the WEST Funding Membership Interest and
its other assets to the Security Trustee, WEST Funding will collaterally assign
its interests in the Engine Trusts and its other assets to the Security Trustee,
and the Engine Trusts will collaterally assign their assets to the Security
Trustee, in each case pursuant to the Security Trust Agreement, as collateral
for the Notes to be issued from time to time pursuant to the terms of the
Indenture and for the other obligations of WEST, WEST Funding and the Engine
Trusts to the Secured Parties; and

 

WHEREAS, the Seller, WEST and WEST Funding agree that all representations,
warranties, covenants and agreements made by the Seller, WEST and WEST Funding
herein shall be for the benefit of the Noteholders, the Security Trustee and the
Indenture Trustee;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Section 1.01.                             Definitions.  The terms used herein
have the meaning assigned to them in this Section 1.01.  Unless otherwise
defined herein, all capitalized terms used but not defined herein have the
meanings assigned to such terms in the Indenture.

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Assigned Property” has the meaning specified in Section 2.01.

 

“Assignment of Equity Interest” means, in respect of any direct or indirect
transfer of an Engine Interest hereunder, an assignment of ownership interest in
the applicable equity interest being transferred, substantially in the form of
Exhibit B to this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§101 et
seq.) as amended from time to time, and any successor statute.

 

“Beneficial Interest Certificates” has the meaning given to such term in the
Trust Agreement.

 

“Business” means the business of owning Engines and leasing Engines to
third-party lessees together with all other business which prior to the date
hereof has been conducted by WEST Funding and the Engine Trusts.

 

“Cash Portion” means (i) with respect to the WEST Funding Purchase Price, the
sum of the Allocated Amounts for the Engines indirectly owned by WEST Funding on
the Initial Closing Date, and (ii) with respect to the Engine Purchase Price,
the amount equal to (A) in the case of each Remaining Engine (other than the
Third Remaining Engine), the Allocated Amount for each such Remaining Engine,
and (B) in the case of the Third Remaining Engine, *** of the Initial Appraised
Value of such Remaining Engine.

 

“Delivery Date” has the meaning, with respect to each Remaining Engine, given to
such term in Section 2.02(b).

 

“Delivery Period” means the period beginning on the Initial Closing Date and
ending on the sixtieth (60th) day thereafter.

 

“Engine Assets” means, with respect to any Engine, all of the following: 
(a) the Maintenance Reserve Payment Balance for such Engine as of the Initial
Closing Date or Delivery Date, as applicable, (b) any Lease of such Engine
together with all related Lease Documents, (c) all Security Deposits in respect
of such Lease on the Initial Closing Date or Delivery Date, as applicable,
(d) any agreement or warranty relating to such Engine with or from (i) the
manufacturer of such Engine or any part thereto, (ii) each predecessor owner
(other than the manufacturer) of such Engine and each immediately succeeding
owner up to and including the Seller or the Engine Trust owning such Engine, and
(iii) each predecessor lessor of the Lease



--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

2

--------------------------------------------------------------------------------


 

of such Engine and each immediately succeeding lessor up to and including the
Seller or the Engine Trust owning such Engine, as amended and supplemented
through the Initial Closing Date or Delivery Date, as applicable, (e) all Engine
Records and (f) all income payments and proceeds of the foregoing in connection
with any substitution, release or disposition; provided that, in the case of an
Engine (or the beneficial interest therein) transferred to WEST or WEST Funding
pursuant to this Agreement, the Lease Payments applicable to the period prior
and through the Initial Closing Date, Delivery Date or such other date as may be
agreed to and between the parties hereto, as applicable, shall be retained by
the Seller, and Lease Payments allocable to the period after the Initial Closing
Date, Delivery Date or such other agreed upon date, as applicable, shall belong
to WEST.

 

“Engine Bill of Sale” means a bill of sale in respect of an Engine,
substantially in the form of Exhibit A hereto, executed and delivered by the
Seller and WEST in accordance with the terms of this Agreement.

 

“Engine Interest” means, with respect to any Engine that is owned by an Engine
Trust, the beneficial ownership interest in such Engine Trust.  The acquisition
or disposition of all of the Engine Interest with respect to an Engine Trust
that holds an Engine constitutes, respectively, the acquisition or disposition
of that Engine.

 

“Engine Purchase Price” means, with respect to a Remaining Engine conveyed by
the Seller to WEST on a Delivery Date, the sum of (a) the Initial Appraised
Value of such Remaining Engine being transferred, whether directly or by the
transfer of an Engine Trust that owns such Remaining Engine, on the Delivery
Date and (b) the net book value of the related Engine Assets on the Delivery
Date.

 

“Engine Records” means, with respect to any Engine, all logs, technical data,
manuals and maintenance and historical records and inspection reports relating
to such Engine (including Engine records and documents as referred to in the
relevant Lease).

 

“Engine” means a basic power jet propulsion engine assembly for an aircraft that
is (i) stage III or later compliant, (ii) manufactured by an Approved
Manufacturer, and (iii) (A) with respect to the Initial Closing Date, held in
each Engine Trust beneficially owned by WEST Funding on the Initial Closing
Date, and (B) with respect to each Delivery Date, the Remaining Engine held in
each Engine Trust being transferred to WEST (which WEST will simultaneously
transfer to WEST Funding for the benefit of WEST) on such Delivery Date.

 

“Evidence of Filing” has the meaning given to such term in
Section 2.04(c) hereof.

 

“FAA” has the meaning given to such term in Section 2.04(a) hereof.

 

“Governmental Authority” means any of the following:  (a) any federal, state,
county, municipal or foreign government, or political subdivision thereof,
(b) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body, (c) any court or
administrative tribunal or (d) with respect to any Person, any arbitration
tribunal or other non-governmental authority to whose jurisdiction that Person
has consented.

 

3

--------------------------------------------------------------------------------


 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indemnified Party” has the meaning given to such term in Section 6.04 hereof.

 

“Indemnifying Party” has the meaning given to such term in Section 6.04 hereof.

 

“Indenture” means the Indenture, dated as of August 9, 2005, between WEST and
the Indenture Trustee, as the same may be amended, supplemented or otherwise
modified.

 

“Initial Engines” means the Engines identified on Exhibit 3.01(k) hereto.

 

“Initial Leases” has the meaning given to such term in Section 3.01(j) hereof.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Applicable
Law, Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

“Loss” has the meaning given to such term in Section 6.02 hereof.

 

“Maintenance Reserve Payment Balance” means, in respect of any Engine as of the
Initial Closing Date or Delivery Date, the amount of the Maintenance Reserve
Payments related to such Engine held by the Seller on such date.

 

“Material Adverse Effect” means any circumstance, change in, or effect on the
Business of WEST Funding or the Engine Trusts that, individually or in the
aggregate with any other circumstances, changes in, or effects on, the Business
of WEST Funding or the Engine Trusts:  (a) is, or could be, materially adverse
to the business, operations, assets or liabilities, employee relationships,
customer or supplier relationships, prospects, results of operations or the
condition (financial or otherwise) of WEST Funding or the Engine Trusts or
(b) could adversely affect the ability of WEST or of WEST Funding or the Engine
Trusts to operate or conduct the Business in the manner in which it is currently
operated or conducted by the Seller and WEST Funding or the Engine Trusts.

 

“Material Contracts” has the meaning given to such term in Section 3.01(j)
hereof.

 

“Prior Mortgage” means, with respect to an Initial Engine, the mortgage and
security agreement or any other similar agreement related to such Initial
Engine, filed with the FAA pursuant to which a security interest to such Initial
Engine was granted prior to the Initial Closing Date or Delivery Date, as
applicable.

 

“Remaining Engines” means each Initial Engine that is not owned by WEST Funding
on the Initial Closing Date and identified as such on Exhibit 3.01(k) hereof.

 

“Seller Indemnified Party” means any of WEST, the Security Trustee, the
Indenture Trustee, the Noteholders, any other party obligations owing to which
are secured under or by the

 

4

--------------------------------------------------------------------------------


 

Security Trust Agreement, and any of their respective successors and assigns,
shareholders, subsidiaries, Affiliates, directors, servants, agents and
employees.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(I)                                     THE FAIR VALUE OF ITS ASSETS (BOTH AT
FAIR VALUATION AND AT PRESENT FAIR SALEABLE VALUE ON AN ORDERLY BASIS) IS IN
EXCESS OF THE TOTAL AMOUNT OF ITS LIABILITIES, INCLUDING CONTINGENT LIABILITIES;

 

(II)                                  IT IS THEN ABLE AND EXPECTS TO BE ABLE TO
PAY ITS DEBTS AS THEY MATURE; AND

 

(III)                               IT HAS CAPITAL SUFFICIENT TO CARRY ON ITS
BUSINESS AS CONDUCTED AND AS PROPOSED TO BE CONDUCTED.

 

“Third Party Claims” has the meaning given to such term in Section 6.04 hereof.

 

“Third Remaining Engine” means the Remaining Engine identified as such on
Exhibit 3.01(k) hereof.

 

“Transfer Documents” has the meaning given to such term in Section 6.01 hereof.

 

“UCC” has the meaning given to such term in Section 2.04(a) hereof.

 

 “WEST Funding LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of WEST Funding, dated August 9, 2005.

 

“WEST Funding LLC Certificate” means the Restated Certificate of Formation of
WEST Funding, as filed with the Secretary of State of Delaware on the Initial
Closing Date.

 

“WEST Funding Membership Interest” means all of the issued and outstanding
membership interests of WEST Funding.

 

“WEST Funding Purchase Price” means, with respect to the WEST Funding Membership
Interest conveyed by the Seller to WEST on the Initial Closing Date, an amount
equal to the sum of (i) the aggregate Initial Appraised Values of the Engines
indirectly owned by WEST Funding on the Initial Closing Date and (ii) the net
book value of the related Engine Assets held by WEST Funding and the Engine
Trusts on the Initial Closing Date.

 

“WEST Indemnified Parties” has the meaning given to such term in Section 6.03
hereof.

 

ARTICLE II

TRANSFER OF ASSETS

 

Section 2.01.                             Transfer of WEST Funding Membership
Interest. (a)  Upon the terms and subject to the conditions of this Agreement
and the Trust Agreement, on the Initial Closing Date, the Seller shall sell,
transfer and contribute to WEST, and WEST shall acquire from the Seller,

 

5

--------------------------------------------------------------------------------


 

all of the Seller’s right, title and interest in, to and under the WEST Funding
Membership Interest (including without limitation all of WEST Funding’s
interests in each WEST Group Member that is a direct or indirect subsidiary of
WEST Funding and each Engine Asset owned by any such direct or indirect
subsidiary), in each case free from any Encumbrance other than Permitted
Encumbrances (all of the foregoing, collectively, the “Assigned Property”), as a
capital contribution by the Seller to WEST valuing the WEST Funding Membership
Interest at a purchase price equal to the WEST Funding Purchase Price, subject
to the payment and distribution by WEST to the Seller of the Cash Portion of the
WEST Funding Purchase Price.  Effective on and as of the Initial Closing Date,
and subject to the terms and conditions contained in this Agreement, WEST agrees
to accept all ownership interests in, and the Seller shall cease to have any
direct (as opposed to indirect, through its equity ownership of WEST) ownership
interest in, the Assigned Property.

 

(b)  Upon the terms and subject to the conditions of this Agreement, the sale,
transfer and contribution of the WEST Funding Membership Interest contemplated
by this Agreement shall take place at a closing to be held at the offices of
Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway, New York, New York at
10:00 A.M. (New York time) on the Initial Closing Date.

 

(c)  On the Initial Closing Date, the Seller shall deliver or cause to be
delivered the following items:

 

(i)    to WEST, an Assignment of Equity Interest in respect of the Seller’s
interest in WEST Funding, together with a membership interest certificate
evidencing the WEST Funding Membership Interest, duly issued and registered in
the name of WEST;

 

(ii)   to WEST, a receipt for the WEST Funding Purchase Price;

 

(iii)  to the Indenture Trustee, the Maintenance Reserve Payment Balance and the
Security Deposits allocable to the Engines indirectly owned by WEST Funding on
the Initial Closing Date, for deposit in the Engine Reserve Account and Security
Deposit Account, respectively (or, if such Security Deposit is not in cash but
is in the form of a letter of credit or similar instrument, the conditions
specified at Section 5.01(j) shall have been satisfied); and

 

(iv)  to WEST, the opinions, certificates and other documents required to be
delivered pursuant to Section 5.01.

 

(d)  On the Initial Closing Date, WEST shall deliver or cause to be delivered
the following items to the Seller:

 

(i) the Cash Portion of the WEST Funding Purchase Price;

 

(ii) the Beneficial Interest Certificates to be issued by WEST on the Initial
Closing Date in accordance with Article III of the Trust Agreement; and

 

6

--------------------------------------------------------------------------------


 

(iii) the opinions, certificates and other documents required to be delivered
pursuant to Section 5.02.

 

Section 2.02.                             Transfer of Remaining Engines.  (a) 
Upon the terms and subject to the conditions of this Agreement, the Seller shall
sell, transfer and contribute to WEST Funding, and WEST Funding shall acquire
from the Seller, all of the Seller’s right, title and interest in each Remaining
Engine or the Engine Interest in an Engine Trust holding a Remaining Engine and
in each case the related Engine Assets, as a capital contribution by the Seller
to WEST valuing each Remaining Engine for an amount equal to the Engine Purchase
Price for each such Remaining Engine, subject to the payment and distribution by
WEST to the Seller of the Cash Portion of the Engine Purchase Price for each
Remaining Engine.

 

(b)  Upon the terms and subject to the conditions of this Agreement, the sale,
purchase and contribution of each Remaining Engine or the Engine Interest in an
Engine Trust owning such Remaining Engine contemplated by this Agreement shall
take place at a closing to be held at the offices of Pillsbury Winthrop Shaw
Pittman LLP, 1540 Broadway, New York, New York at 10:00 A.M. (New York time) on
the Delivery Date for such Remaining Engine.  The Seller shall give WEST and
WEST Funding at least one (1) Business Day’s notice of the proposed transfer to
WEST Funding of a Remaining Engine or Engine Interest in the related Engine
Trust and the date (the “Delivery Date” for such Remaining Engine or Engine
Interest in the related Engine Trust) on which such transfer is to take place,
which shall be a Business Day.  The Seller, WEST Funding and WEST may agree to
postpone the Delivery Date for any Remaining Engine after it is established
pursuant to the preceding sentence but not to a date after the end of the
Delivery Period.

 

(c)  On each Delivery Date, the Seller shall deliver or cause to be delivered
the following items to the indicated party:

 

(i)                                     to WEST Funding, an Engine Bill of Sale
or an Assignment of Equity Interest, as applicable, for each Remaining Engine or
Engine Interest in the related Engine Trust being transferred on such Delivery
Date;

 

(ii)                                  to WEST, a receipt for the Engine Purchase
Price for each Remaining Engine or Engine Interest in the related Engine Trust
being transferred on such Delivery Date;

 

(iii)                               to the Indenture Trustee, the Maintenance
Reserve Payment Balance and the Security Deposits allocable to each Remaining
Engine, for deposit in the Engine Reserve Account and Security Deposit Account,
respectively, for each Remaining Engine or Engine Interest in the related Engine
Trust being transferred on such Delivery Date (or, if such Security Deposit is
not in cash but is in the form of a letter of credit or similar instrument, the
conditions specified at Section 5.01(j) shall have been satisfied); and

 

(iv)                              to WEST and WEST Funding, the opinions,
certificates and other documents required to be delivered pursuant to
Section 5.01.

 

7

--------------------------------------------------------------------------------


 

(d)  On each Delivery Date, WEST shall deliver or cause to be delivered the
following items to the Seller:

 

(i)                                     the cash portion of the Engine Purchase
Price for each Remaining Engine or Engine Interest in the related Engine Trust
being transferred on such Delivery Date

 

(ii)                                  the Beneficial Interest Certificates, if
any, to be issued by WEST on such Delivery Date in accordance with Article III
of the Trust Agreement; and

 

(iii)                               the opinions, certificates and other
documents required to be delivered pursuant to Section 5.02.

 

(e)  The Seller shall be responsible for the payment of any transfer taxes due
in respect of the transfers of the WEST Funding Membership Interest, the Engine
Interest in the Engine Trusts and the Remaining Engines.  The Seller, WEST and
WEST Funding shall cooperate in determining the location of any Remaining Engine
that is being delivered during the Delivery Period, if relevant to the
imposition of any such transfer taxes, and shall use commercially reasonable
efforts to avoid or minimize any transfer taxes.

 

Section 2.03.                                     Damage to Remaining Engines.

 

(a)                                  If during the Delivery Period any Remaining
Engine suffers damage that does not constitute a Total Loss, the following
provisions shall apply:

 

(i)                                     The Seller shall promptly notify WEST
and WEST Funding of such damage;

 

(ii)                                  The Seller shall notify WEST and WEST
Funding as soon as reasonably practicable of its opinion as to whether such
damage is repairable by the end of the Delivery Period; and

 

(iii)                               If repairs of such damage can reasonably be
expected to be completed by the end of the Delivery Period, Seller shall use
reasonable efforts to procure the repair of such damage as soon as reasonably
practicable, provided that the Seller shall have no liability to WEST and WEST
Funding if such repairs are not completed by the end of the Delivery Period.

 

(b)                                 If the Seller determines that it is unable
to effect the transfer of any Remaining Engine or the Engine Interest in the
Engine Trust related to such Remaining Engine within the Delivery Period for any
reason other than damage in respect of such Remaining Engine, the Seller shall
promptly notify WEST and WEST Funding (with a copy to the Indenture Trustee) and
provide an explanation for such inability to effect such transfer.

 

Section 2.04.                             Required Financing Statements.

 

(a)                                  In connection with the transfer of the WEST
Funding Membership Interest on the Initial Closing Date, the Seller agrees to
record and file no later than the Initial Closing

 

8

--------------------------------------------------------------------------------


 

Date, at its own expense, the following Uniform Commercial Code (the “UCC”)
financing statements and Federal Aviation Administration (the “FAA”)
recordations:

 

(I)                                     UCC FINANCING STATEMENTS EVIDENCING THE
TERMINATION OF THE SECURITY INTEREST OF ANY PERSON OTHER THAN THE SECURITY
TRUSTEE WITH RESPECT TO ANY OF THE INITIAL ENGINES (OR ENGINE INTERESTS)
INDIRECTLY OWNED BY WEST FUNDING ON THE INITIAL CLOSING DATE AND ENGINE ASSETS
RELATING TO SUCH INITIAL ENGINES; AND

 

(II)                                  EVIDENCE OF RECORDATION OF A RELEASE OF
THE PRIOR MORTGAGES RELATING TO THE INITIAL ENGINES INDIRECTLY OWNED BY WEST
FUNDING ON THE INITIAL CLOSING DATE, FILED WITH THE FAA.

 

(b)                                 In connection with the transfers of each
Remaining Engine or Engine Interest in the related Engine Trust on each Delivery
Date, the Seller agrees to record and file, at its own expense, the following
UCC financing statements (and/or amendments to previously filed UCC financing
statements) and FAA recordations:

 

(I)                                     UCC FINANCING STATEMENTS EVIDENCING THE
TERMINATION OF THE SECURITY INTEREST OF ANY PERSON OTHER THAN THE SECURITY
TRUSTEE WITH RESPECT TO SUCH REMAINING ENGINE OR ENGINE INTEREST IN THE RELATED
ENGINE TRUST AND THE RELATED ENGINE ASSETS; AND

 

(II)                                  EVIDENCE OF RECORDATION OF A RELEASE OF
THE PRIOR MORTGAGES RELATING TO SUCH REMAINING ENGINE, FILED WITH THE FAA.

 

(c)                                  All such UCC financing statements and FAA
recordations shall meet the requirements of Applicable Law.  The Seller shall,
promptly following the Initial Closing Date or the Delivery Date, as applicable,
deliver to WEST (with copies to the Indenture Trustee), (i) with respect to such
UCC financing statements, a file-stamped copy of such UCC financing statements
or, in the event that a file-stamped copy of such UCC financing statements
cannot be obtained in any given jurisdiction, a certificate signed by the
relevant filing agent indicating that he/she filed such UCC financing statements
with the relevant governmental authority in such jurisdiction, and (ii) with
respect to such recordations, evidence of submission of the applicable recorded
documents.  Such file-stamped copies of such UCC financing statements (or
certificates signed by the relevant filing agent, if applicable) and evidences
of submission of the applicable recorded documents delivered pursuant to the
immediately preceding sentence on or promptly following the Initial Closing Date
or Delivery Date, as applicable, shall constitute the “Evidence of Filing” for
such Initial Closing Date or Delivery Date.  Nothing contained in this
Section 2.04 shall limit the Seller’s obligation to file continuation or
termination statements in accordance with Section 2.05 of this Agreement and any
Applicable Law.

 

Section 2.05.                             Security Agreement.

 

(a)                                  The Seller, WEST and WEST Funding intend
that the transfer by the Seller of the WEST Funding Membership Interest pursuant
to Section 2.01 hereof and each transfer by the Seller of a Remaining Engine or
Engine Interest in the related Engine Trust pursuant to Section 2.02 hereof
shall each constitute a valid sale, transfer and conveyance by the

 

9

--------------------------------------------------------------------------------


 

Seller of the assets so transferred and that such assets shall not be part of
the Seller’s estate in the event of the insolvency or bankruptcy of the Seller.

 

(b)                                 The Seller and WEST intend that their
operations and business would not be substantively consolidated in the event of
the bankruptcy or insolvency of the Seller and that the separate existence of
the Seller and WEST would not be disregarded in the event of the insolvency or
the bankruptcy of the Seller.  In the event that (i) any of the WEST Funding
Membership Interest, or any Remaining Engine or Engine Interest in the related
Engine Trust is held to be property of the Seller’s bankruptcy estate or
(ii) this Agreement is held or deemed to create a security interest in any such
asset, then (x) this Agreement shall constitute a security agreement within the
meaning of Article 8 and Article 9 of the UCC as in effect in the State of New
York and (y) the conveyances provided for in Section 2.01 and Section 2.02
hereof shall constitute a grant by the Seller to WEST of a valid perfected
security interest in all of the Seller’s right, title and interest in and to any
such asset, which security interest has been assigned to the Security Trustee
pursuant to the Security Trust Agreement and which security interest will be
deemed to have been granted directly to the Security Trustee from the Seller in
the event of the consolidation of the Seller and WEST in any insolvency
proceeding.  In furtherance of the foregoing, (A) WEST shall have all of the
rights of a secured party with respect to the WEST Funding Membership Interest
and the Remaining Engines or Engine Interest in the related Engine Trusts
pursuant to Applicable Law and (B) the Seller shall execute all documents,
including but not limited to UCC financing statements, as WEST may reasonably
require to effectively perfect and evidence WEST’s security interest in the
Remaining Engines and each Engine Trust’s ownership interest in the Engines and
the related Engine Assets owned or purported to be owned by such Engine Trust.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                             Representations and Warranties of the
Seller.  As an inducement to WEST and WEST Funding to enter into this Agreement,
the Seller hereby makes the following representations and warranties as of the
Initial Closing Date and as of each Delivery Date, except as otherwise specified
below:

 

(a)                                  Organization, Authority and Qualification
of the Seller.  The Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all necessary
power and authority to own its properties as such properties are currently owned
and to conduct its business as such business is currently conducted, and to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby.  The Seller is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except to the extent that the failure to
be so licensed or qualified would not adversely affect the ability of (i) the
Seller to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement or (ii) WEST, WEST Funding or any Engine Trust
to enforce its rights with respect to any Engine Interest, Engine or Engine
Asset owned or purportedly owned by it.  The execution and delivery of this
Agreement by the Seller, the performance by the Seller of its obligations
hereunder and

 

10

--------------------------------------------------------------------------------


 

the consummation by the Seller of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of the Seller.  This
Agreement has been duly executed and delivered by the Seller, and (assuming due
authorization, execution and delivery by WEST and WEST Funding) this Agreement
constitutes a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms.

 

(b)                                 Organization, Authority and Qualification of
WEST Funding.  WEST Funding is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as it has been and is currently conducted, and to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  WEST Funding is duly licensed or qualified to
do business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary or desirable.  All limited liability company actions
taken by WEST Funding have been duly authorized, and WEST Funding has not taken
any action that in any respect conflicts with, constitutes a default under or
results in a violation of any provision of its organizational documents.  True
and correct copies of the WEST Funding LLC Agreement and the WEST Funding LLC
Certificate, each as in effect on the date hereof, have been delivered by the
Seller to WEST.

 

(c)                                  Organization, Authority and Qualification
of the Engine Trusts.  Each of the Engine Trusts is either a statutory trust,
duly organized, validly existing and in good standing under the laws of the
State of Delaware or a grantor trust validly organized under Utah law by the
applicable Engine Trust Agreement, validly existing and in good standing, and
each Engine Trust has all necessary power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
the Business as it has been and is currently conducted.  Each of the Engine
Trusts is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business makes such licensing or qualification necessary or desirable. 
All statutory trust or grantor trust actions taken by each of the Engine Trusts
have been duly authorized, and each of the Engine Trusts has not taken any
action that in any respect conflicts with, constitutes a default under or
results in a violation of any provision of its organizational documents or
Engine Trust Agreement, as applicable.  True and correct copies of the
organizational documents of each of the Engine Trusts, each as in effect on the
date hereof, have been delivered by the Seller to WEST.

 

(d)                                 Ownership of WEST Funding.  The WEST Funding
Membership Interest has been duly authorized, and has been validly issued, and
there are no other securities or any agreement outstanding that provides for the
issuance of additional limited liability company or other equity interests of
WEST Funding, or entitles any Person to exercise preemptive rights or to manage
WEST Funding other than in accordance with the WEST Funding LLC Agreement. 
Immediately prior to the transfer of the WEST Funding Membership Interest to
WEST pursuant to the terms of this Agreement, the Seller had full legal and
beneficial title to the WEST Funding Membership Interest, free and clear of all
Encumbrances except Permitted Encumbrances, and as of the Initial Closing Date,
the Seller has transferred to WEST full legal and beneficial title to the

 

11

--------------------------------------------------------------------------------


 

WEST Funding Membership Interest, free and clear of all Encumbrances, except
Permitted Encumbrances.

 

(e)                                  Ownership of Engine Trusts.  The Engine
Interest in each Engine Trust has been duly authorized, validly issued and fully
paid for and non-assessable, and there is no other agreement outstanding that
provides for the issuance of additional beneficial interests in an Engine Trust,
or that entitles any Person to exercise preemptive rights or to manage or direct
any Engine Trust other than in accordance with the Engine Trust Agreements.  As
of the Initial Closing Date, WEST Funding has, and will continue to have full
legal and beneficial title to the Engine Interests, free and clear of all
Encumbrances except Permitted Encumbrances.  Immediately prior to the transfer
of any Engine Trust to WEST Funding pursuant to the terms of this Agreement, the
Seller had full legal and beneficial title to the Engine Interest in such Engine
Trust, free and clear of all Encumbrances except Permitted Encumbrances, and as
of the applicable Delivery Date, the Seller has transferred to WEST full legal
and beneficial title to such Engine Interest, free and clear of all
Encumbrances, except Permitted Encumbrances.

 

(f)                                    Ownership of Engines.  Each Engine Trust
owned by WEST Funding on the Initial Closing Date currently has, and will
continue to have, full legal and beneficial title to the Engine it purports to
own, free and clear of all Encumbrances except Permitted Encumbrances. 
Immediately prior to the transfer of any Engine and related Engine Assets to
WEST Funding pursuant to the terms of this Agreement, the Seller had full legal
and beneficial title to such Engine and related Engine Assets, free and clear of
all Encumbrances except Permitted Encumbrances, and as of the applicable
Delivery Date, the Seller has transferred to WEST full legal and beneficial
title to such Engine and related Engine Assets, free and clear of all
Encumbrances, except Permitted Encumbrances.

 

(g)                                 Governmental Consent.  Except for the filing
with the SEC of a report on Form 8-K by the Seller, the execution, delivery and
performance of this Agreement by the Seller and the consummation of the
transactions contemplated hereby do not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority.

 

(h)                                 No Conflict.  The execution, delivery and
performance of this Agreement by the Seller do not and will not (i) violate,
conflict with or result in the breach of any provision of the organizational
documents of the Seller, WEST Funding or any Engine Trust, (ii) conflict with or
violate (or cause an event which could have a Material Adverse Effect as a
result of) any Applicable Law or Governmental Order applicable to the Seller,
WEST Funding, the Engine Trusts or any of their respective assets, properties or
businesses, including, without limitation, the Business, or (iii) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, or result in the
creation of any Encumbrance on the WEST Funding Membership Interest, WEST
Funding, the Engine Trusts or the Initial Engines or on any other asset or
property of the Seller, WEST Funding or the Engine Trusts pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Seller, WEST
Funding or any of the Engine Trusts

 

12

--------------------------------------------------------------------------------


 

is a party or by which the WEST Funding Membership Interest, WEST Funding, the
Engine Trusts or the Initial Engines or any of such other assets or properties
is bound or affected.

 

(i)                                     Compliance with Laws.  The Seller, WEST
Funding and each Engine Trust has each conducted and continues to conduct the
Business in accordance with all Applicable Laws and Governmental Orders
applicable to it or any of its assets and neither WEST Funding nor any Engine
Trust is in violation of any such Applicable Law or Governmental Order, which
violation has had or could reasonably be expected to have a Material Adverse
Effect.  There are no pending or threatened action, suit or proceeding against
the Seller in any way adversely affecting the transactions.

 

(j)                                     Material Contracts  (i)  Exhibit 3.01(j)
hereto lists (A) each lease agreement with respect to each Initial Engine,
together with all documents pursuant to which such leases have been amended,
modified, extended, supplemented, assigned or novated from time to time (each an
“Initial Lease”), including the names and addresses of all the Lessees under the
Initial Leases, and (B) all other material contracts and agreements to which
WEST Funding or any Engine Trust is a party (such Initial Leases, together with
all such other material contracts and agreements listed on Exhibit 3.01(j) to
which WEST Funding or any Engine Trust is a party, being the “Material
Contracts”):

 

(ii)                                  Each Material Contract:  (A) is valid,
binding on and enforceable against the respective parties thereto and is in full
force and effect and (B) upon consummation of the transactions contemplated by
this Agreement, shall continue in full force and effect without penalty or other
adverse consequence.  Neither WEST Funding nor any Engine Trust is in breach of,
or default under, any Material Contract.

 

(iii)                               There is no contract, agreement or other
arrangement granting any Person any preferential right to purchase, other than
in the ordinary course of business consistent with past practice, any of the
properties or assets of WEST Funding or the Engine Trusts.  All Seller (and
consolidated subsidiaries) pension or profit sharing plans have been fully
funded in accordance with Seller’s applicable obligations.

 

(iv)                              With respect to the Initial Leases:

 

(A)                              (1)  Exhibit 3.01(j) hereto contains details of
any current events of default under each Initial Lease involving failure by
Lessees to make rental payments and payments with respect to maintenance
reserves and other miscellaneous amounts when due under the Initial Leases as of
July 31, 2005;

 

(2)  NO OTHER EVENTS OF DEFAULT UNDER ANY INITIAL LEASE HAVE OCCURRED AND ARE
CONTINUING IN RESPECT OF WHICH NOTICE TO TERMINATE SUCH INITIAL LEASE HAS BEEN
SERVED ON SUCH LESSEE OR, TO THE SELLER’S KNOWLEDGE, COULD HAVE BEEN SERVED ON
SUCH LESSEE;

 

(3)  TO THE SELLER’S KNOWLEDGE, NO EVENT OF LOSS OR CASUALTY OCCURRENCE UNDER
ANY INITIAL LEASE HAS OCCURRED WITH RESPECT TO AN ENGINE, OTHER THAN AS
DISCLOSED IN EXHIBIT 3.01(J); AND

 

13

--------------------------------------------------------------------------------


 

(4)  NEITHER THE SELLER, WEST FUNDING NOR THE APPLICABLE ENGINE TRUST HAS
RECEIVED ANY WRITTEN NOTICE OF THE EXERCISE OF ANY PURCHASE OPTION OR EARLY
TERMINATION OPTION BY ANY LESSEE UNDER ANY INITIAL LEASE;

 

(B)  to the Seller’s knowledge, there are no outstanding claims which have been
validly asserted by any Lessee arising out of any Initial Lease (other than
claims constituting Permitted Encumbrances) which in the aggregate would have a
Material Adverse Effect;

 

(C)  to the Seller’s knowledge, no event has occurred or act or thing has been
done or omitted to be done by the Seller, WEST Funding or the Engine Trusts
pursuant to which or as a result of which any Initial Lease can be terminated or
the obligations of any such party thereunder would be rendered invalid, illegal
or unenforceable;

 

(D)  to the Seller’s knowledge, no compulsory Airworthiness Directives are
outstanding against any Initial Engine, and no claims for contributions to the
cost of compliance with Airworthiness Directives pursuant to the terms of each
Initial Lease by any of the Seller, WEST Funding or the Engine Trusts are
outstanding against any Initial Engine;

 

(E)  each Initial Lease requires the Lessee thereunder to maintain customary
casualty and liability insurance with respect to each Engine subject to such
Lease and, in the case of any Engine that is not subject to a Lease, the Seller
maintains such insurance with respect to such Engine; and

 

(F)  each Initial Lease may be assigned and pledged by the Lessor thereof.

 

(k)                               Engines  (i)  Exhibit 3.01(k) lists each
Initial Engine owned by each of the Engine Trusts on the Initial Closing Date. 
Exhibit 3.01(k) lists the Remaining Engines expected to be transferred within
the Delivery Period.

 

(ii)                                  The Seller has, or has caused to be,
delivered to WEST true and complete copies of all Material Contracts and any and
all material ancillary documents pertaining thereto (including, but not limited
to, all amendments, consents and evidence of commencement dates and expiration
dates).

 

(l)                                     Taxes  (i)  As of the Initial Closing
Date, each of the Seller, WEST Funding and each Engine Trust has filed on a
timely basis all income and other material tax returns (including, without
limitation, foreign, federal, state, local and otherwise) required to be filed,
is not liable for taxes payable by any other Person and has paid or made
adequate provisions for the payment of all taxes, assessments and other
governmental charges due from any of the Seller, WEST Funding or any Engine
Trust.  All such tax returns are true and correct in all material respects.  To
the Seller’s knowledge, no tax lien or similar Encumbrance has been filed, and
no claim is being asserted, with respect to any such tax, assessment or other
governmental charge.  Neither the Seller, WEST Funding nor any Engine Trust is
aware of any

 

14

--------------------------------------------------------------------------------


 

proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

 

(m)                               Insolvency.  The Seller is Solvent and will
not become no longer Solvent after giving effect to the transactions
contemplated hereby.

 

(n)                                 Full Disclosure.  (i)  The Seller is not
aware of any facts pertaining to WEST Funding, the Engine Trusts or the Business
which affect adversely WEST Funding, the Engine Trust or the Business or which
are likely in the future to affect adversely WEST Funding, the Engine Trusts or
the Business and which have not been disclosed in this Agreement or otherwise
disclosed to WEST by the Seller in writing (with a copy to the Indenture
Trustee).

 

(II)                                  NO REPRESENTATION OR WARRANTY OF THE
SELLER IN THIS AGREEMENT, NOR ANY STATEMENT, DISCLOSURE EXHIBIT OR SCHEDULE, OR
CERTIFICATE FURNISHED OR TO BE FURNISHED TO WEST PURSUANT TO THIS AGREEMENT, OR
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, CONTAINS OR
WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMITS OR WILL OMIT TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

 

Section 3.02.                             Representations and Warranties of
WEST.  As an inducement to the Seller and WEST Funding to enter into this
Agreement, WEST hereby makes the following representations and warranties as of
the Initial Closing Date with respect to the WEST Funding Membership Interest
transferred to WEST on the Initial Closing Date and as of each Delivery Date
with respect to the Remaining Engines or Engine Trusts transferred to WEST
Funding on such Delivery Date.

 

(a)                                  Organization and Authority of WEST.  WEST
is a statutory trust duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all necessary power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement by WEST, the performance by WEST of its obligations hereunder and
the consummation by WEST of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of WEST.  This Agreement has been
duly executed and delivered by WEST, and (assuming due authorization, execution
and delivery by the Seller and WEST Funding) this Agreement constitutes, a
legal, valid and binding obligation of WEST enforceable against WEST in
accordance with its terms.

 

(b)                                 Governmental Consents and Approvals.  The
execution, delivery and performance of this Agreement by WEST do not and will
not require any consent, approval, authorization or other order of, action by,
filing with or notification to any Governmental Authority.

 

(c)                                  No Conflict.  Except as may result from any
facts or circumstances relating solely to the Seller, the execution, delivery
and performance of this Agreement by WEST do not and will not (i) violate,
conflict with or result in the breach of any provision of the Trust Agreement of
WEST, (ii) conflict with or violate any Applicable Law or Governmental

 

15

--------------------------------------------------------------------------------


 

Order applicable to WEST or (iii) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse or time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation, or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of WEST pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which WEST is a party or by which any of such
assets or properties are bound or affected which would have a material adverse
effect on the ability of WEST to consummate the transactions contemplated by
this Agreement.

 

(d)                                 Investment Purpose.  WEST is acquiring the
WEST Funding Membership Interest on the Initial Closing Date, and WEST Funding
is acquiring the Remaining Engines or the Engine Interest in the Engine Trusts
related to such Remaining Engines on the applicable Delivery Date, if any,
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof.

 

Section 3.03.                             Representations and Warranties of WEST
Funding.  As an inducement to the Seller and WEST to enter into this Agreement,
WEST Funding hereby makes the following representations and warranties as of
each Delivery Date with respect to the Remaining Engines or Engine Trusts
transferred to WEST Funding on such Delivery Date.

 

(a)                                  Organization and Authority of WEST
Funding.  WEST Funding is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by WEST Funding, the performance by
WEST Funding of its obligations hereunder and the consummation by WEST Funding
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of WEST Funding.  This Agreement has been duly
executed and delivered by WEST Funding, and (assuming due authorization,
execution and delivery by the Seller and WEST) this Agreement constitutes, a
legal, valid and binding obligation of WEST Funding enforceable against WEST
Funding in accordance with its terms.

 

Section 3.04.                             Representations and Warranties of
Seller as to Initial Engines.  In respect of any transfer of a Remaining Engine
or Engine Interest in the related Engine Trust on a Delivery Date, and for the
avoidance of doubt in respect of the Initial Engines transferred on the Initial
Closing Date or that are owned by Engine Trusts transferred on a Delivery Date,
each Initial Engine is a used aircraft engine and is being sold “AS IS, WHERE
IS”, AND SELLER DISCLAIMS AND WEST WAIVES ALL EXPRESS OR IMPLIED WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR NATURE WITH RESPECT TO THE ENGINE (INCLUDING,
WITHOUT LIMITATION, ANY OBLIGATION OR LIABILITY IN NEGLIGENCE, WHETHER ACTIVE OR
PASSIVE, OR WITH RESPECT TO FITNESS, MERCHANTABILITY, LOSS OF USE OR
CONSEQUENTIAL DAMAGES), except with respect to and without prejudice to any
rights and remedies relating to any express representations or warranties of the
Seller set forth elsewhere herein, and except that the Seller represents and
warrants in respect of each Initial Engine:

 

16

--------------------------------------------------------------------------------


 

(a)                                  as of the Initial Closing Date or the
applicable Delivery Date, there are no unpaid invoices, penalties, taxes or
charges that have resulted, or could by operation of law or otherwise result, in
the imposition of a mechanic’s lien, materialmen’s lien, artisan’s lien or other
such lien encumbering such Initial Engine; and

 

(b)                                 on or prior to the Initial Closing Date or
the applicable Delivery Date on which each Initial Engine is transferred, such
Initial Engine has not been removed from an aircraft involved in an accident or
incident, such Initial Engine has not been involved in an accident or incident,
major failure, or fire nor has such Initial Engine been subjected to extreme
stress or heat or obtained from governmental or any military sources.

 

Notwithstanding the foregoing, nothing in this Section 3.04 is intended to
constitute, nor shall anything in this Section 3.04 be construed as, a waiver by
WEST of any claim or right that it may have against the Seller for breach of any
representation, warranty or covenant expressly contained in this Agreement.

 

Section 3.05.                             Interpretation.  As used herein, “to
the Seller’s knowledge” means the awareness of facts or other information by any
officer of the Seller responsible for the matters that are the subject of such
facts or information, including, without limitation, in its capacity as Servicer
or Administrative Agent.

 

Section 3.06.                             Reliance by WEST.  The Seller and WEST
Funding each acknowledge that WEST is entering into this Agreement and the other
Related Documents to which it is a party in reliance upon the accuracy of each
of the representations and warranties, which representations and warranties have
been given by the Seller and/or WEST Funding so as to induce WEST to enter into
this Agreement and the other Related Documents to which it is a party.

 

Section 3.07.                             [Reserved]

 

Section 3.08.                             Beneficiaries.  The benefit of the
representations and warranties shall run to the Indenture Trustee and the
Security Trustee, in each case for the benefit of the Noteholders and other
parties whose obligations are secured under or by the Security Trust Agreement.

 

Section 3.09.                             Survival of Representations.  The
representations and warranties in respect of any Engine, Engine Asset and/or the
Engine Interests shall continue and survive in full force and effect after the
date hereof until the Notes and all other obligations secured under the Security
Trust Agreement have been indefeasibly paid in full.

 

Section 3.10.                             Independent Representations.  Each of
the representations and warranties shall be construed as a separate and
independent representation and warranty and shall not be limited or restricted
by reference to the terms of any other provision of this Agreement, any other
Related Document or any other representation or warranty.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

Section 4.01.                             Regulatory and Other Authorizations;
Notices and Consents  The Seller shall use its reasonable efforts to obtain (or
cause WEST Funding and the Engine Trusts to obtain) all authorizations,
consents, orders and approvals of all Governmental Authorities and officials
that may become necessary in the future for the performance of its obligations
pursuant to this Agreement and will cooperate fully with WEST in promptly
seeking to obtain all such authorizations, consents, orders and approvals.

 

Section 4.02.                             Seller Covenants.  The Seller
covenants and agrees that it will not, prior to the date that is one year and
one day after the payment in full of all amounts owing pursuant to the
Indenture, institute against any WEST Group Member, or join any other Person in
instituting against any WEST Group Member, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of any applicable jurisdiction.  This subsection 4.02 shall survive the
termination of this Agreement.

 

Section 4.03.                             Further Action.  Each of the parties
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under Applicable Law, and execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated by this Agreement.

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.01.                             Conditions to WEST’s Obligations.  The
obligations of WEST to acquire the WEST Funding Membership Interest on the
Initial Closing Date and to acquire the Remaining Engines or Engine Interest in
the related Engine Trusts on any Delivery Date shall be subject to the
satisfaction of the following conditions:

 

(a)                                  All representations and warranties of the
Seller contained in this Agreement shall be true and correct in all material
respects as of the Initial Closing Date and as of each such Delivery Date, as
applicable, with the same effect as though such representations and warranties
had been made on such date, except to the extent made as of another date, and
the covenants and agreements contained in this Agreement to be complied with by
the Seller on or before the Initial Closing Date or such Delivery Date, as
applicable, shall have been complied with in all material respects, and WEST
shall have received a certificate from the Seller to such effect signed by a
duly authorized officer of the Seller;

 

(b)                                 No proceeding shall have been commenced by
or before any Governmental Authority against the Seller, WEST or WEST Funding,
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of WEST, is likely to render it impossible or unlawful to

 

18

--------------------------------------------------------------------------------


 

consummate such transactions; provided, however, that the provisions of this
Section 5.01(b) shall not apply if WEST has directly or indirectly solicited or
encouraged any such proceeding;

 

(c)                                  WEST shall have received a true and
complete copy, certified by the Secretary of the Seller, of the organizational
documents of the Seller and resolutions duly and validly adopted by the Board of
Directors of the Seller evidencing its authorization of the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby;

 

(d)                                 WEST shall have received a certificate of
the Secretary of the Seller certifying the names, signatures and offices of the
persons authorized to sign this Agreement and the other documents to be
delivered hereunder;

 

(e)                                  WEST shall have received from Pillsbury
Winthrop Shaw Pittman LLP a legal opinion, addressed to WEST and dated on the
Initial Closing Date or Delivery Date, as applicable;

 

(f)                                    WEST shall have received the proceeds of
the Notes to be issued under the Indenture;

 

(g)                                 No event or events shall have occurred, or
be reasonably likely to occur, which, individually or in the aggregate, have, or
could have, a Material Adverse Effect;

 

(h)                                 Chattel paper original of each Lease
delivered to the Custodial Agent pursuant to the Custodial Agreement;

 

(i)                                     Each of the items listed in
Section 2.01(c) or Section 2.02 (c), as applicable, in form and substance
satisfactory to WEST in its sole and absolute discretion; and

 

(j)                                     WEST (or the Security Trustee as its
pledgee) shall have received payment in full of the Security Deposit actually
paid by any Initial Lessee and not previously applied to satisfy in whole or in
part such Lessee’s obligations under an Initial Lease and the Maintenance
Reserve Payment Balance with respect to each Engine under lease, or in the case
of a Security Deposit, if the Security Deposit held under the Lease is in the
form of a letter of credit, guarantee or other instrument, the Seller, WEST
Funding or the applicable Lessor shall have caused such letter of credit,
guarantee or other instrument to be delivered to the Servicer, on behalf of the
applicable Engine Trust or other Lessor, and if the beneficiary of such letter
of credit, guarantee or other instrument is not the applicable Engine Trust or
then-applicable Lessor, then the Seller or WEST Funding shall have caused, or
shall cause as soon as practicable after the Initial Closing Date, such letter
of credit, guarantee or other instrument to be amended or reissued in favor of
WEST, WEST Funding or the then-applicable Lessor and shall have taken, or shall
take as soon as practicable after the Initial Closing Date, such other actions
as may be necessary to effectuate the assignment of all rights, title and
interest of the pre-existing Lessor in and to such letter of credit, guarantee
or instrument to WEST, WEST Funding or the then-applicable Lessor.

 

Section 5.02.                             Conditions to the Seller’s
Obligations.  The obligations of the Seller to assign and transfer the WEST
Funding Membership Interest on the Initial Closing

 

19

--------------------------------------------------------------------------------


 

Date and to assign and transfer the Remaining Engines or Engine Interest in the
related Engine Trusts on any Delivery Date shall be subject to the satisfaction
of the following conditions:

 

(a)                                  All representations and warranties of WEST
and WEST Funding contained in this Agreement shall be true and correct in all
material respects as of the Initial Closing Date and as of each such Delivery
Date, as applicable, with the same effect as though such representations and
warranties had been made on such date, except to the extent made as of another
date, and the covenants and agreements contained in this Agreement to be
complied with by WEST and WEST Funding on or before the Initial Closing Date or
such Delivery Date, as applicable, shall have been complied with in all material
respects, and the Seller shall have received a certificate from WEST to such
effect signed by a Controlling Trustee of WEST;

 

(b)                                 No proceeding shall have been commenced by
or before any Governmental Authority against the Seller, WEST or WEST Funding,
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of the Seller, is likely to render it impossible or unlawful to
consummate such transactions; provided, however, that the provisions of this
Section 5.02(b) shall not apply if the Seller has directly or indirectly
solicited or encouraged any such proceeding;

 

(c)                                  The Seller shall have received a true and
complete copy, certified by a Controlling Trustee of WEST, of the resolutions
duly and validly adopted by the Controlling Trustees of WEST evidencing its
authorization of the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby;

 

(d)                                 The Seller shall have received a certificate
of a Controlling Trustee of WEST certifying the names and signatures of the
Controlling Trustees of WEST authorized to sign this Agreement and the other
documents to be delivered hereunder;

 

(e)                                  The Seller shall have received from
Pillsbury Winthrop Shaw Pittman LLP a legal opinion, addressed to the Seller and
dated on the Initial Closing Date or Delivery Date, as applicable;

 

(f)                                    WEST shall have received the proceeds of
the Notes to be issued under the Indenture;

 

(g)                                 No event or events shall have occurred, or
be reasonably likely to occur, which, individually or in the aggregate, have, or
could have, a Material Adverse Effect; and

 

(h)                                 Each of the items listed in
Section 2.01(d) or Section 2.02(d), as applicable, each in form and substance
satisfactory to the Seller in its sole and absolute discretion.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.01.                             Survival of Representations and
Warranties.  The representations and warranties of the Seller contained in this
Agreement, and all statements contained in this

 

20

--------------------------------------------------------------------------------


 

Agreement, the Exhibits to this Agreement, and any certificate, or report or
other document delivered pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement (collectively, the “Transfer
Documents”), shall survive the Initial Closing Date and each Delivery Date.

 

Section 6.02.                             Indemnification by the Seller.  Each
Seller Indemnified Party shall be indemnified and held harmless by the Seller
for any and all Liabilities, losses, damages, claims, costs and expenses,
interest, awards, judgments and penalties (including, without limitation,
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including, without limitation, any of the foregoing arising from any
Action brought or otherwise initiated by any of them) (hereinafter a “Loss”),
arising out of or resulting from or relating to:

 

(I)                                     THE BREACH OR INACCURACY OF ANY
REPRESENTATION OR WARRANTY MADE BY THE SELLER CONTAINED IN ANY TRANSFER
DOCUMENT;

 

(II)                                  THE BREACH OF ANY COVENANT OR AGREEMENT BY
THE SELLER CONTAINED IN THE TRANSFER DOCUMENTS;

 

(III)                               LIABILITIES OF WEST FUNDING AND THE ENGINE
TRUSTS, WHETHER ARISING BEFORE OR AFTER THE INITIAL CLOSING DATE OR ANY DELIVERY
DATE, AS APPLICABLE, ARISING FROM OR RELATING TO THE OWNERSHIP OR ACTIONS OR
INACTIONS OF WEST FUNDING AND THE ENGINE TRUSTS OR THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES PRIOR TO THE INITIAL CLOSING DATE OR THE APPLICABLE
DELIVERY DATE;

 

(IV)                              ANY AND ALL LOSSES SUFFERED OR INCURRED BY
WEST, WEST FUNDING OR THE ENGINE TRUSTS BY REASON OF OR IN CONNECTION WITH ANY
CLAIM OR CAUSE OF ACTION OF ANY THIRD PARTY TO THE EXTENT ARISING OUT OF ANY
ACTION, INACTION, EVENT, CONDITION, LIABILITY OR OBLIGATION OF THE SELLER
OCCURRING OR EXISTING PRIOR TO THE INITIAL CLOSING DATE OR THE APPLICABLE
DELIVERY DATE; OR

 

(V)                                 ANY LIABILITY FOR TAXES, INCLUDING ANY
LIABILITY ARISING WITH RESPECT TO ANY AND ALL TAXES OF ANY MEMBER OF A
CONSOLIDATED, COMBINED OR UNITARY GROUP AT WHICH WEST FUNDING OR ANY OF THE
ENGINE TRUSTS IS OR WAS A MEMBER, BY REASON OF THE LIABILITY OF WEST FUNDING OR
ANY ENGINE TRUST PURSUANT TO TREAS. REG. § 1.1502-6 OR ANALOGOUS OR SIMILAR
STATE, LOCAL OR FOREIGN LAWS OR REGULATION WITH RESPECT TO ANY PERIOD OR PORTION
THEREOF ENDING ON OR PRIOR TO THE INITIAL CLOSING DATE OR THE APPLICABLE
DELIVERY DATE.

 

It is understood that any WEST indemnification obligation relating to Losses in
respect of clauses (iii) or (iv) above shall not be in derogation or limitation
of any separate obligation or liability or offsetting claim that WEST may have
against the Seller in its capacity as Servicer or Administrative Agent.  To the
extent that the Seller’s undertakings set forth in this Section 6.02 may be
unenforceable, the Seller shall contribute the maximum amount that it is
permitted to contribute under Applicable Law to the payment and satisfaction of
any such Losses.

 

Section 6.03.                             Indemnification by WEST.  The Seller,
its Affiliates (other than WEST, WEST Funding and the Engine Trusts) and their
successors and assigns, and the trustees and agents of the Seller, its
Affiliates (other than WEST, WEST Funding and the Engine Trusts) and

 

21

--------------------------------------------------------------------------------


 

their successors and assigns (each an “WEST Indemnified Party”) shall be
indemnified and held harmless by WEST for any Loss arising out of or resulting
from:

 

(I)                                     THE BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY WEST OR WEST FUNDING CONTAINED IN THE TRANSFER DOCUMENTS;

 

(II)                                  THE BREACH OF ANY COVENANT OR AGREEMENT BY
WEST OR WEST FUNDING CONTAINED IN THE TRANSFER DOCUMENTS;

 

(III)                               LIABILITIES OF WEST FUNDING OR THE ENGINE
TRUSTS ARISING FROM OR RELATING TO THE OWNERSHIP OR ACTIONS OR INACTIONS OF WEST
FUNDING OR THE ENGINE TRUSTS OR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AFTER
THE INITIAL CLOSING DATE OR THE APPLICABLE DELIVERY DATE UNTIL THE SECOND
ANNIVERSARY OF SUCH DATE; OR

 

(IV)                              ANY AND ALL LOSSES SUFFERED OR INCURRED BY THE
SELLER BY REASON OF OR IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION OF ANY
THIRD PARTY TO THE EXTENT ARISING OUT OF ANY ACTION, INACTION, EVENT, CONDITION,
LIABILITY OR OBLIGATION OF WEST OR WEST FUNDING OR THE ENGINE TRUSTS OCCURRING
OR EXISTING AFTER THE INITIAL CLOSING DATE OR THE APPLICABLE DELIVERY DATE UNTIL
THE SECOND ANNIVERSARY OF SUCH DATE.

 

To the extent that WEST’s undertakings set forth in this Section 6.03 may be
unenforceable, WEST shall contribute the maximum amount that it is permitted to
contribute under Applicable Law to the payment and satisfaction of all Losses
incurred by the Seller.

 

Section 6.04.                             Notice, Etc.  A Seller Indemnified
Party or an WEST Indemnified Party (each, an “Indemnified Party”) shall give
WEST or the Seller, respectively, (each, the applicable “Indemnifying Party”)
notice of any matter which an Indemnified Party has determined has given or
could give rise to a right of indemnification under this Agreement, within 60
days of such determination, stating the amount of the Loss, if known, and method
of computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises; provided, however, that the failure to provide such notice shall not
release such Indemnifying Party from any of its obligations under this
Article VI except to the extent such Indemnifying Party is materially prejudiced
by such failure and shall not relieve such Indemnifying Party from any other
obligation or Liability that it may have to any Indemnified Party otherwise than
under this Article VI.  The obligations and Liabilities of any Indemnifying
Party under this Article VI with respect to Losses arising from claims of any
third party which are subject to the indemnification provided for in this
Article VI (“Third Party Claims”) shall be governed by and contingent upon the
following additional terms and conditions: if an Indemnified Party shall receive
notice of any Third Party Claim, the Indemnified Party shall give the applicable
Indemnifying Party notice of such Third Party Claim within 30 days of the
receipt by the Indemnified Party of such notice; provided, however, that the
failure to provide such notice shall not release such Indemnifying Party from
any of its obligations under this Article VI except to the extent such
Indemnifying Party is materially prejudiced by such failure and shall not
relieve such Indemnifying Party from any other obligation or Liability that it
may have to any Indemnified Party otherwise than under this Article VI.  If any
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party hereunder against any Losses that may result from such Third
Party Claim,

 

22

--------------------------------------------------------------------------------


 

then such Indemnifying Party shall be entitled to assume and control the defense
of such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within five days
of the receipt of such notice from the Indemnified Party; provided, however,
that if there exists or is reasonably likely to exist a conflict of interest
that would make it inappropriate in the judgment of the Indemnified Party, in
its sole and absolute discretion, for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, then the Indemnified Party shall
be entitled to retain its own counsel, in each jurisdiction for which the
Indemnified Party determines counsel is required, at the expense of the
Indemnifying Party.  In the event any Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with such Indemnifying Party in such
defense and make available to such Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by such Indemnifying Party. 
Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at such Indemnifying Party’s expense, all
such witnesses, records, materials and information in such Indemnifying Party’s
possession or under such Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party.  No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party.

 

Section 6.05.                             Limits on Indemnification. 
Notwithstanding anything to the contrary contained in this Agreement, the
maximum amount of indemnifiable Losses which may be recovered from an
Indemnifying Party arising out of or resulting from the causes enumerated in
this Article VI shall be an amount equal to the sum of the WEST Funding Purchase
Price and the Engine Purchase Prices.

 

ARTICLE VII

WAIVER

 

Section 7.01.                             Waiver.  Any party to this Agreement
may (a) extend the time for the performance of any of the obligations or other
acts of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered by
the other party pursuant hereto or (c) waive compliance with any of the
agreements or conditions of the other parry contained herein.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby.  Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or
condition, of this Agreement.  The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights. 
Notwithstanding anything to the contrary in this Article VII, no such extension
or waiver by WEST or WEST Funding shall be valid unless consented to by the
Indenture Trustee (unless the lien of the Indenture has been irrevocably
satisfied and discharged in full).

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

Section 8.01.                             Expenses.  Except as otherwise
specified in this Agreement, all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Seller, whether or not the Closing
shall have occurred.

 

Section 8.02.                             Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by recognized courier service or by facsimile
(with a copy by recognized courier service) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.02):

 

(a)                                  if to the Seller:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300
Sausalito, California 94965

Attention:  General Counsel

Fax:   (415) 331-0607

 

(b)                                 if to WEST:

 

Willis Engine Securitization Trust

c/o Wilmington Trust Company

Rodney Square North

Wilmington, Delaware 19890
Attention:  Corporate Trust Administrator

Fax:  (302) 651-8882

 

With a copy to:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300
Sausalito, California 94965

Attention:  General Counsel

Fax:   (415) 331-0607

 

(c)                                  if to WEST Funding:

 

WEST Engine Funding LLC

2320 Marinship Way, Suite 300
Sausalito, California 94965

Attention:  Chief Financial Officer

Fax:   (415) 331-0607

 

24

--------------------------------------------------------------------------------


 

Section 8.03.                             Headings.  The descriptive headings
contained in this Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

Section 8.04.                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any Applicable Law or public policy in a jurisdiction, the such term or
provision shall only be invalid in such jurisdiction and all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 8.05.                             Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
undertakings, both written and oral, between the Seller and WEST with respect to
the subject matter hereof and thereof.

 

Section 8.06.                             Assignment.  Except as described in
the recitals hereto and as contemplated in Section 3.08, this Agreement may not
be assigned by operation of law or otherwise without the express written consent
of the Seller, WEST and WEST Funding (which consent may be granted or withheld
in the sole discretion of the Seller, WEST or WEST Funding).  Notwithstanding
anything herein to the contrary, the parties hereto acknowledge and agree that
WEST and WEST Funding have assigned this Agreement (including all of their
respective rights hereunder) to the Indenture Trustee.

 

Section 8.07.                             No Third Party Beneficiaries.  Except
as described in the recitals hereto and as contemplated in Section 3.08, and
except for the provisions of Article VI relating to Indemnified Parties, this
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their permitted assigns (including the Indenture Trustee) and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

Section 8.08.                             Amendment.  This Agreement may not be
amended or modified except (a) by an instrument in writing signed by or on
behalf of, the Seller, WEST and WEST Funding or (b) by a waiver in accordance
with Section 7.01; provided that, any such amendment or waiver shall have been
consented to by the Indenture Trustee.

 

Section 8.09.                             Governing Law.  THIS AGREEMENT SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.  All actions and proceedings arising out of or relating to

 

25

--------------------------------------------------------------------------------


 

this Agreement shall be heard and determined in any New York state or federal
court sitting in the City of New York.

 

Section 8.10.                             Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.11.                             Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

Section 8.12.                             Specific Performance.  The parties
hereto agree that irreparable damage would occur in the event any provision of
this Agreement was not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller, WEST and WEST Funding have caused this Asset
Transfer Agreement to be duly executed by their respective officers as of the
day and year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

 

Title:   Executive Vice President
Chief Financial Officer

 

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

 

Title:   Controlling Trustee

 

 

 

 

 

WEST ENGINE FUNDING LLC

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF ENGINE BILL OF SALE]

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Willis Lease Finance Corporation (“Seller”), as owner of
legal title to one (1) [name of the manufacturer][model number] Engine bearing
manufacturer’s serial number [         ] including all parts, components and
accessories thereof and all available manuals, logs, records, technical and
operational data and other material documents with respect thereto (the
“Engine”), does this       day of         , 2005 hereby sell, grant, transfer
and deliver all of its right, title and interest in and to the Engine to Willis
Engine Securitization Trust (“Buyer”) to have and to hold the Engine forever,
and Buyer hereby accepts the transfer of all of Seller’s right, title and
interest in and to the Engine.  Seller hereby represents and warrants to Buyer,
and its successors and assigns that the legal and beneficial ownership of the
Engine is hereby conveyed to Buyer and that the Engine is free and clear of
Encumbrances other than Permitted Encumbrances (as such terms are defined in the
Indenture, dated as of August 9, 2005, between the Buyer, as Issuer, and
Deutsche Bank Trust Company Americas, as Indenture Trustee).

 

THE ENGINE BEING SOLD HEREUNDER TO BUYER IS SOLD “AS IS” AND “WHERE IS”, WITH
ALL FAULTS AND IS SUBJECT TO THE FOLLOWING DISCLAIMER OF ALL WARRANTIES:  THE
SELLER SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE AIRWORTHINESS, CONDITION, VALUE, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE OF THE ENGINE, AS TO THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF
OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF THE ENGINE, OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER (EXCEPT AS TO WARRANTY OF TITLE SET FORTH ABOVE), EXPRESS OR IMPLIED,
WITH RESPECT TO THE ENGINE.

 

This Bill of Sale shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed as
of this            day of         , 2005.

 

 

WILLIS LEASE FINANCE CORPORATION,

 

Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF ASSIGNMENT OF EQUITY INTEREST]

 

This ASSIGNMENT OF EQUITY INTEREST, dated as of                  , 2005 (this
“Agreement”) between Willis Lease Finance Corporation, a Delaware corporation
(“Assignor”) and Willis Engine Securitization Trust, a Delaware statutory trust
(“Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto desire to effect (a) the transfer by Assignor to
Assignee of all of the right, title and interest of Assignor in, under and with
respect to the interests listed on Annex A attached hereto (the “Transferred
Interest”) and (b) the assumption by Assignee of the obligations of Assignor
accruing under or with respect to the Transferred Interest from and after the
Effective Time (as defined in Section 7 hereof);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto do hereby agree as follows:

 

Section 1.                                            Assignment.  Subject to
the terms and conditions hereof and of the Asset Transfer Agreement, and
effective as of the Effective Time, Assignor has sold, assigned, conveyed,
transferred and set over, and does hereby sell, assign, convey, transfer and set
over, unto Assignee all of its present and future right, title and interest in,
under and with respect to the Transferred Interest together with all other
documents and instruments evidencing any of such right, title and interest,
except such rights of Assignor as have accrued to Assignor prior to the
Effective Time.

 

Section 2.                                            Assumption.  Subject to
the terms and conditions hereof and of the Asset Transfer Agreement and
effective as of the Effective Time, Assignee hereby purchases and accepts the
Transferred Interest and except as provided below, undertakes all of the duties
and obligations of the [“Member”/”Owner Participant”] under the [WEST Funding
LLC Agreement/Owner Trust Agreement] with respect to the Transferred Interest
accruing at or subsequent to the Effective Time. Subject to the terms and
conditions hereof and of the Asset Transfer Agreement, the assignment and
assumption effected hereby shall release Assignor, to the extent of the
Transferred Interest, from its obligations under the [WEST Funding LLC
Agreement/Owner Trust Agreement].

 

Section 3.                                            Appointment as
Attorney-in-Fact.  In furtherance of the within assignment, Assignor hereby
constitutes and appoints Assignee, and its successors and assigns, the true and
lawful attorneys of Assignor, with full power of substitution, in the name of
Assignee or in the name of Assignor but on behalf of and for the benefit of and
at the expense of Assignee, to collect for the account of Assignee all items
sold, transferred or assigned to Assignee pursuant hereto; to institute and
prosecute, in the name of Assignor or otherwise, but at the expense of Assignee,
all proceedings that Assignee may deem proper in order to collect, assert or
enforce any claim, right or title of any kind in or to the items sold,
transferred or assigned; to defend and compromise at the expense of Assignee any
and all actions, suits or proceedings as to title to or interest in the
Transferred Interest; and to do all such acts and things in relation thereto at
the expense of Assignee as Assignee shall reasonably deem advisable.  Assignor
hereby

 

--------------------------------------------------------------------------------


 

acknowledges that this appointment is coupled with an interest and is
irrevocable by Assignor in any manner or for any reason or by virtue of any
dissolution of Assignor.

 

Section 4                                               Payments.  Assignor
hereby covenants and agrees to pay over to Assignee, if and when received
following the date hereof, any amounts (including any sums payable as interest
in respect thereof) paid to or for the benefit of Assignor that, under Section 1
hereof, belong to Assignee, and Assignee hereby covenants and agrees to pay over
to Assignor, if and when received following the date hereof, any amounts
(including any sums payable as interest in respect thereof) paid to or for the
benefit of Assignee that, under Section 1 hereof, belong to Assignor.

 

Section 5                                               GOVERNING LAW.  THIS
AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

Section 6                                               Counterparts.  This
Agreement may be executed in any number of separate counterparts by the parties,
and each counterpart shall when executed and delivered be an original document,
but all counterparts shall together constitute one and the same instrument.

 

Section 7                                               Effectiveness.  This
Agreement shall be effective upon its execution and delivery by each of Assignor
and Assignee, this        day of         , 2005 at 10:00 A.M. (New York time)
(the “Effective Time”).

 

IN WITNESS WHEREOF, the parties hereto, through their respective officers
thereunto duly authorized, have duly executed this Agreement as of the day and
year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

Annex A

 

TRANSFERRED INTEREST

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(j)

 

Initial Leases

 

Engine 30771*:

 

Aircraft Engine Lease Agreement dated as of October 29, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Atlasjet
International Airways (“Atlasjet”), as lessee, with General Terms Engine Lease
Agreement dated as of October 29, 2004 between the Owner Trustee, as lessor, and
Atlasjet, as lessee, attached thereto, which was recorded by the FAA on
November 17, 2004 and assigned Conveyance No. S127672,

 

as assigned and assumed by 30771 First Transfer Assignment and Assumption
Agreement and Bill of Sale dated as of February 16, 2005 between Wells Fargo
Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease Finance
Corporation, (“WLFC”), as assignee, which was recorded by the FAA on
February 23, 2005 and assigned Conveyance No. J008941,

 

as assigned and assumed by Engine or Beneficial Interest Transfer Certificate
dated as of February 16, 2005 between WLFC, as issuer/assignor, and Willis
Engine Funding LLC (“WEF”), as seller/assignee, which was recorded by the FAA on
February 23, 2005 and assigned Conveyance No. J008942,

 

as further assigned and assumed by Engine 30771 Assignment and Assumption
Agreement and Bill of Sale dated as of February 16, 2005 between WEF, as
assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, as assignee, which was recorded by the FAA on February 23, 2005 and
assigned Conveyance No. J008943.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Atlasjet owed rent in the amount of $57,500, which was
subsequently paid on August 3, 2005.

 

Engine 311498:

 

Aircraft Engine Lease Agreement dated as of August 10, 2000 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Mesa Air Group, Inc., as lessee,
with General Terms Engine Lease Agreement dated as of August 10, 2000 attached
thereto, which was recorded by the FAA on August 17, 2000 and assigned
Conveyance Number HK018687,

 

as assigned and assumed by Engine 311498 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of January 2, 2003 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis, as
assignee, which was recorded on February 11, 2003 and assigned Conveyance
No. MM024451,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of January 2, 2003 between Willis, as seller, and Willis
Engine Funding LLC

 

1

--------------------------------------------------------------------------------


 

(“WEF”), as issuer, which was recorded by the FAA on February 11, 2003 and
assigned Conveyance No. MM024452,

 

as assigned and assumed by Engine 311498 Assignment and Assumption Agreement and
Bill of Sale dated as of January 2, 2003 between WEF, as assignor, and Wells
Fargo Bank Northwest, National Association, as owner trustee, as assignee, which
was recorded by the FAA on February 11, 2003 and assigned Conveyance
No. MM024453.

 

Engine 312234:

 

Aircraft Engine Lease Agreement dated as of July 19, 2002 between Wells Fargo
Bank Northwest, National Association, as lessor, and Mesa Air Group, Inc., as
lessee, with General Terms Engine Lease Agreement dated July 4, 2002 attached
thereto, which was recorded by the FAA on July 25, 2002 and assigned Conveyance
No. II025970,

 

as assigned and assumed by Engine 312234 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of January 2, 2003 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, which was recorded by the FAA on
February 11, 2003 and assigned Conveyance No. MM024457,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of January 2, 2003 between Willis, as seller, and Willis
Engine Funding LLC (“WEF”), as issuer, which was recorded by the FAA on
February 11, 2003 and assigned Conveyance No. MM024458,

 

as assigned and assumed by Engine 312234 Assignment and Assumption Agreement and
Bill of Sale dated as of January 2, 2003 between WEF, as assignor, and Wells
Fargo Bank Northwest, National Association, as owner trustee, as assignee, which
was recorded by the FAA on February 11, 2003 and assigned Conveyance
No. MM024459.

 

Engine 575573:

 

Aircraft Engine Lease Agreement dated as of April 14, 2003 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Compania
Mexicana de Aviacion, S.A. de C.V., as lessee, with General Terms Engine Lease
Agreement dated as of September 18, 2002 attached thereto, which was recorded by
the FAA on April 18, 2003 and assigned E001882.

 

Engine 577214:

 

Amended and Restated Aircraft Engine Lease Agreement between dated as of
February 14, 2005 between Wells Fargo Bank Northwest, National Association, as
owner trustee, as lessor, and Compania Mexicana De Aviacion, S.A. De C.V., as
lessee, with the following attached thereto; (i) General Terms Engine Lease
Agreement dated as of September 18, 2002, which was recorded by the FAA on
February 28, 2005 and assigned Conveyance No. E005549.

 

2

--------------------------------------------------------------------------------


 

Engine 695530*:

 

Aircraft Engine Lease Agreement dated as of June 13, 2002 between Wells Fargo
Bank Northwest, National Association as owner trustee, as lessor, and Olympic
Airways, S.A., as lessee, with General Terms Engine Lease Agreement dated
June 13, 2002 attached thereto, which was recorded by the FAA on July 8, 2002
and assigned Conveyance No. I070360,

 

as assigned and assumed by Engine 695530 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of March 18, 2003  between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, which was recorded by the FAA on
April 1, 2003 and assigned Conveyance No. CC016941,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of March 18, 2003 between Willis, as seller, and Willis
Engine Funding LLC (“WEF”), as issuer, which was recorded by the FAA on April 1,
2003 and assigned Conveyance No. CC016942,

 

as assigned and assumed by Engine 695530 Assignment and Assumption Agreement and
Bill of Sale dated as of March 18, 2003 between WEF, as assignor, and Wells
Fargo Bank Northwest, National Association, as owner trustee, as assignee, which
was recorded by the FAA on April 1, 2003 and assigned Conveyance No. CC016943.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Olympic Airways, S.A. owes rent in the amount of
$131,052. This payment default information also applies to Engines 727255 and
741822 below.

 

Engine 704371*:

 

Aircraft Engine Lease Agreement dated as of May 31, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and “VARIG”,
S.A. (Viacão Aérea Rio-Grandense), as lessee, with the following attached
thereto: (i) General Terms Engine Lease Agreement dated as of October 24, 2003,
which was recorded by the FAA on June 10, 2004 and assigned Conveyance
No. K038933.

 

Pre-petition rent in the amount of $496,728 and pre-petition maintenance
reserves in the amount of $595,343 are owed by Varig on Engines 704371, 704638,
725522, 858327 and 888763.  In addition, rent in the amount of $97,000 is owed
by Varig on Engines 725522 and 888763.

 

Engine 704447:

 

Aircraft Engine Lease Agreement dated as of February 11, 2005 between Wells
Fargo Bank Northwest, National Association, as owner trustee, and Delta Air
Lines, Inc., as lessee, with Amended and Restated General Terms Engine Lease
Agreement dated as of September 15, 2003 attached thereto, which was recorded by
the FAA on February 16, 2005 and assigned Conveyance No. HH039139; as amended by
Letter Amendment dated February 24, 2005,

 

3

--------------------------------------------------------------------------------


 

which was recorded by the FAA on March 28, 2005 and assigned Conveyance
No. Q074363.

 

Engine 704638*:

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 between Willis Lease
Finance Corporation, as lessor, and “VARIG”, S.A. (Viacao Aerea Rio-Grandense),
as lessee, with General Terms Engine Lease Agreement dated as of February 27,
1998 attached thereto, which was recorded by the Federal Aviation Administration
on June 30, 1998 and assigned Conveyance No. H94205,

 

as assigned and assumed by Assignment and Bill of Sale dated as of December 4,
2001 between Willis Lease Finance Corporation, as assignor, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which was
recorded by the FAA on January 11, 2002 and assigned Conveyance No. I069446,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated as of September 16, 2002, between Wells
Fargo Bank Northwest, National Association, as owner trustee, as assignor, and
WLFC Funding Corporation, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001808,

 

as assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (“Willis”) (as
successor by merger to WLFC Funding Corporation), as seller/assignor, and Willis
Engine Funding LLC, as issuer/assignee, with Engine and Beneficial Interest
Transfer Certificate dated September 16, 2002 between Willis, as assignor, and
Willis Engine Funding LLC, as assignee, attached thereto, which was recorded by
the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001812,

 

as amended by Amendment No. 3 (ESN 704638) dated as of November 14, 2003, as
lessee, which was recorded by the FAA on May 3, 2004 and assigned Conveyance
No. M004011,

 

as further amended by Amendment No. 4 to the Lease Agreement, which was recorded
by the FAA on November 17, 2004 and assigned Conveyance No. QQ030178,

 

as further amended by Amendment No. 5 to the Lease Agreement, which was recorded
by the FAA on May 4, 2005 and assigned Conveyance No. XX028724.

 

--------------------------------------------------------------------------------

* See Engine 704371 for payment default information.

 

4

--------------------------------------------------------------------------------


 

Engine 708173*:

 

Aircraft Engine Lease Agreement dated as of August 1, 2002 between Wells Fargo
Bank Northwest, National Association, as lessor, as owner trustee, and Spanair
S.A., as lessee (“Spanair”), with General Terms Engine Lease Agreement dated as
of March 7, 2001 attached, which was recorded by the Federal Aviation
Administration on August 29, 2002 and assigned Conveyance No. H106568; as
amended by Letter Amendment dated July 29, 2003, which was recorded by the FAA
on July 2, 2004 and assigned Conveyance No. P000523, as amended by Letter
Amendment dated August 1, 2004, which was recorded by the FAA on August 24, 2004
and assigned Conveyance No. NN027671,

 

as assigned and assumed by Engine 708173 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of February 4, 2005 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, which was recorded by the FAA on
February 28, 2005 and assigned Conveyance No. L077572,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of February 4, 2005 between Willis Engine Funding LLC
(“WEF”), as issuer/assignee, and Willis, as seller/assignor, which was recorded
by the FAA on February 28, 2005 and assigned Conveyance No. L077573,

 

as assigned and assumed by Engine 708173 Assignment and Bill of Sale dated as of
February 4, 2005 between WEF, as assignor, and Wells Fargo Bank Northwest,
National Association, as owner trustee, as assignee, which was recorded by the
FAA on February 28, 2005 and assigned Conveyance No. L077574.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Spanair owes rent in the amount of $69,000. This payment
default information also applies to Engines 718210 and 728154.

 

Engine 716430:

 

Aircraft Engine Lease Agreement dated July 19, 2001 between Kellstrom
Industries, Inc., as lessor, and TWA Airlines LLC, as lessee, with the following
attached thereto:  (i) Engine Lease General Terms Agreement dated as of June 28,
2001, and (ii) Assignment and Assumption of Lease and Purchase and Sale of
Engine Agreement dated as of July 31, 2001 among Kellstrom Industries, Inc., as
assignor, Willis Lease Finance Corporation, as beneficiary, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which lease and
attachments were recorded by the FAA on October 1, 2001 and assigned Conveyance
No. L75041.

 

Engine 716779:

 

Aircraft Engine Lease Agreement dated as of October 31, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Aerovias
de

 

5

--------------------------------------------------------------------------------


 

Mexico, S.A. de C.V., as lessee, with the following attached thereto:
(i) General Terms Engine Lease Agreement dated as of July 11, 2002, which was
recorded by the FAA on January 21, 2003 and assigned Conveyance No. GG029140, as
amended by Letter Amendment dated April 30, 2003, which was recorded by the FAA
on May 29, 2003 and assigned Conveyance No. Y004345, as further amended by
Letter Amendment dated August 1, 2003, which was recorded by the FAA on March 8,
2004 and assigned Conveyance No. TT018203, as further amended by Letter
Amendment dated May 1, 2004, which was recorded by the FAA on June 21, 2004 and
assigned Conveyance No. M004364.

 

Engine 718210*:

 

Aircraft Engine Lease Agreement dated as of October 30, 1997 between Terandon
Leasing Corporation (“Terandon”), as lessor, and SPANAIR, as lessee, with
General Terms Engine Lease Agreement dated as of October 30, 1997 attached
thereto, which was recorded by the FAA on December 15, 1995, and assigned
Conveyance No. II010037, as assigned and assumed by Assignment and Assumption
Agreement and Bill of Sale dated as of December 19, 1997 between Terandon, as
assignor, and Willis Lease Finance Corporation (“Willis”), as assignee, which
was recorded by the FAA on January 27, 1998 and assigned Conveyance
No. EE015339, as assigned and assumed under that certain Engine Transfer
Certificate dated as of December 19, 1997 between Willis, as seller, and WLFC
Funding Corporation, as issuer, which was recorded by the FAA on January 27,
1998 and assigned Conveyance No. EE015340, as further assigned, assumed and/or
amended, pursuant to the following documents:

 

Contribution and Sale Agreement dated as of September 12, 2002 between Willis
(as successor by merger to WLFC Funding Corporation), as seller/assignor, and
Willis Engine Funding LLC, as issuer/assignee, with Engine and Beneficial
Interest Transfer Certificate dated September 16, 2002 between Willis, as
assignor, and Willis Engine Funding LLC, as assignee, attached thereto, which
was recorded by the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

Engine 718210 Assignment and Assumption Agreement and Bill of Sale dated
September 22, 2002 between Willis Engine Funding LLC, as assignor, and Wells
Fargo Bank Northwest, National Association, as owner trustee, as assignee, which
was recorded by the FAA on December 16, 2002 and assigned Conveyance
No. KK031194,

 

Letter Amendment dated September 30, 2002 which was recorded by the FAA on
December 18, 2002 and assigned Conveyance No. RR026906,

 

Letter Amendment dated October 16, 2003 which was recorded by the FAA on
November 25, 2003 and assigned Conveyance No. LL014566, and

 

Letter Amendment dated June 17, 2004, which was recorded by the FAA on
September 10, 2004 and assigned Conveyance No. MM026903.

 

--------------------------------------------------------------------------------

* See Engine 708173 for payment default information.

 

6

--------------------------------------------------------------------------------


 

Engine 718262:

 

Aircraft Engine Lease Agreement dated as of January 12, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee, (the “Owner Trustee”),
as lessor, and Spanair S.A. (“Spanair”), as lessee, with the following attached
thereto: (i) General Terms Engine Lease Agreement dated as of March 7, 2001
between the Owner Trustee, as lessor, and Spanair, as lessee, which was recorded
by the FAA on January 23, 2004 and assigned Conveyance No. C004518,

 

as amended by Aircraft Engine Lease Amendment dated as of January 13, 2005
between the Owner Trustee, and Spanair, which was recorded by the FAA on
March 4, 2005 and assigned Conveyance No. FF004107.

 

Engine 721877:*

 

Aircraft Engine Lease Agreement dated as of January 21, 2005 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and ACG Acquisition XX LLC (“ACG”), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
January 21, 2005 between the Owner Trustee, as lessor, and ACG, as lessee, which
was recorded by the FAA on February 15, 2005 and assigned Conveyance
No. HH039119.

 

--------------------------------------------------------------------------------

*As of July 31, 2005, ACG owes a rental payment in the amount of $43,000.  In
addition, Engine 721877 may have been involved in a hard landing which, if
determined to be the case, would result in a total loss of the Engine as per the
terms of the Lease.

 

Engine 724721*:

 

Aircraft Engine Lease Agreement dated as of October 29, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and SR Technics Switzerland (“SR Technics”), as lessee, with General
Terms Engine Lease Agreement dated as of November 29, 2000 between the Owner
Trustee and SR Technics attached thereto, recorded by the FAA on November 18,
2004 and assigned Conveyance No. D000720,

 

as amended by Letter Amendment dated February 16, 2005 between the Owner Trustee
and SR Technics, recorded by the FAA on March 21, 2005 and assigned Conveyance
No. KK035066.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, SR Technics owes maintenance reserves in the amount of
$63,386.

 

Engine 724862*:

 

Aircraft Engine Lease Agreement dated as of September 30, 2002 between
WLFC-AC1, Inc., as lessor, and Air Comet, S.A., as lessee, with General Terms
Engine Lease Agreement dated as of September 30, 2002 attached thereto, which
lease and attachment were

 

7

--------------------------------------------------------------------------------


 

recorded by the FAA on one instrument on October 16, 2002 and assigned
Conveyance No. H106929,

 

as assigned and assumed by Assignment and Bill of Sale dated as of January 12,
2005 between WLFC-AC1, Inc., as assignor, and Willis Lease Finance Corporation
(“Willis”), as assignee, which was recorded by the FAA on April 19, 2005 and
assigned Conveyance No. Q074457,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of January 12, 2005 between Willis, as seller/assignor, and
Willis Engine Funding LLC, (“WEF”), as issuer/assignee, which was recorded by
the FAA on April 19, 2005 and assigned Conveyance No. Q074458,

 

as assigned and assumed by Engine 724862 Assignment and Assumption Agreement and
Bill of Sale dated as of January 12, 2005 between WEF, as assignor and Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignee, which was filed with
the FAA on March 8, 2005 but has not yet been recorded.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Air Comet, S.A. owes rent in the amount of $90,000 and
maintenance reserves in the amount of $127,274 for the total amount of $217,274.

 

Engine 725183:

 

Aircraft Engine Lease Agreement dated as of July 26, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and GOL
Transportes Aereos S.A., as lessee, with the following attached thereto:
(i) General Terms Engine Lease Agreement dated as of January 30, 2002 as amended
by Amendment No. 1 dated as of May 10, 2004, which lease and attachment were
recorded by the FAA on August 19, 2004 and assigned Conveyance No. KK034286.

 

Engine 725522*:

 

Aircraft Engine Lease Agreement dated as of November 24, 2004 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
“VARIG”, S.A. (Viacão Aérea Rio-Grandense), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
October 24, 2003, which lease and attachment were recorded by the FAA on
January 11, 2005 and assigned Conveyance No. RS001100.

 

--------------------------------------------------------------------------------

* See Engine 704371 for payment default information.

 

Engine 726169:

 

Aircraft Engine Lease Agreement July 19, 2004 between Willis Lease Finance
Corporation, as lessor and Amerijet International, Inc., as lessee, with the
following attached thereto: (i) Engine or Beneficial Interest Transfer
Certificate 726169 dated February 2, 2005 between Willis Lease Finance
Corporation, as assignor, and Willis Engine Funding, LLC, as

 

8

--------------------------------------------------------------------------------


 

assignee; (ii) Engine 726169 Assignment and Assumption Agreement and Bill of
Sale dated February 2, 2005 between Willis Engine Funding, LLC, as assignor, and
Wells Fargo Bank Northwest, N.A., as owner trustee, as assignee, which lease and
attachments were recorded by the FAA on March 22, 2005 and assigned Conveyance
No. N003817.

 

Engine 726173:

 

Aircraft Engine Lease Agreement dated as of July 19, 2004 between Willis Lease
Finance Corporation, as lessor, and Amerijet International, Inc., as lessee,
with the following attached thereto: (i) Engine or Beneficial Interest Transfer
Certificate 726173 dated February 2, 2005 between Willis Lease Finance
Corporation, as assignor, and Willis Engine Funding, LLC, as assignee;
(ii) Engine 726173 Assignment and Assumption Agreement and Bill of Sale dated
February 2, 2005 between Willis Engine Funding, LLC, as assignor, and Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignee, which lease and
attachments were recorded by the FAA on February 8, 2005 and assigned Conveyance
No. AA059528.

 

Engine 726195:

 

Aircraft Engine Lease Agreement dated as of July 19, 2004 between Willis Lease
Finance Corporation, as lessor, and Amerijet International, Inc., as lessee,
with the following attached thereto: (i) Engine or Beneficial Interest Transfer
Certificate 726195 dated February 2, 2005 between Willis Lease Finance
Corporation, as assignor, and Willis Engine Funding, LLC, as assignee;
(ii) Engine 726195 Assignment and Assumption Agreement and Bill of Sale dated
February 2, 2005 between Willis Engine Funding, LLC, as assignor, and Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignee, which lease and
attachments were recorded by the FAA on March 22, 2005 and assigned Conveyance
No. N003815.

 

Engine 726203:

 

Aircraft Engine Lease Agreement dated as of July 19, 2004 between Willis Lease
Finance Corporation, as lessor, and Amerijet International, Inc., as lessee,
with the following attached thereto: (i) Engine or Beneficial Interest Transfer
Certificate 726203 dated February 2, 2005 between Willis Lease Finance
Corporation, as assignor, and Willis Engine Funding, LLC, as assignee;
(ii) Engine 726203 Assignment and Assumption Agreement and Bill of Sale dated
February 2, 2005 between Willis Engine Funding, LLC, as assignor, and Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignee, which lease and
attachments were recorded by the FAA on February 8, 2005 and assigned Conveyance
No. AA059530.

 

Engine 727057:

 

Aircraft Engine Lease Agreement dated as of June 18, 1998, as amended, between
Willis Lease Finance Corporation, as lessor, and Shanghai Airlines (“Lessee”),
as lessee, with General Terms Engine Lease Agreement dated as of April 29, 1998
attached thereto, which was recorded by the Federal Aviation Administration on
August 5, 1998 and assigned Conveyance No. KK22897,

 

9

--------------------------------------------------------------------------------


 

as assigned and assumed by Assignment and Bill of Sale dated as of May 22, 2001
between Willis Lease Finance Corporation, as assignor, and Wells Fargo Bank
Northwest, N.A., as owner trustee (“WFBN”), as assignee, with Joinder and
Amendment Agreement dated May 22, 2000 among Willis Lease Finance Corporation,
WFBN and Lessee attached thereto, which was recorded by the FAA on June 14, 2001
and assigned Conveyance No. KK028508,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated as of September 16, 2002 between WFBN,
as assignor, and WLFC Funding Corporation, as assignor, which was recorded by
the FAA on December 6, 2002 and assigned Conveyance No. J001809,

 

as assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (as successor by
merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated September 16, 2002 attached thereto, which was which was
recorded by the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001812, and

 

as amended by Letter Amendment dated April 15, 2005 between Wells Fargo Bank
Northwest, National Association, as owner trustee, as lessor, and the Lessee,
which was recorded by the FAA on May 6, 2005 and assigned Conveyance
No. U086163.

 

Engine 727255*:

 

Aircraft Engine Lease Agreement dated as of June 13, 2002 between Wells Fargo
Bank Northwest, N.A., as owner trustee (“WFBN”), as lessor, and Olympic Airways,
S.A., as lessee, with General Terms Engine Lease Agreement dated June 13, 2002
attached thereto, which was recorded by the FAA on July 16, 2002 and assigned
Conveyance No CC016025,

 

as assigned and assumed by Engine 727255 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of March 18, 2003 between WFBN,
as assignor, and Willis Lease Finance Corporation, as assignee, which was
recorded by the FAA on April 1, 2003, and assigned Conveyance No. CC016946

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of March 18, 2003 between Willis, as assignor, and Willis
Engine Funding, LLC (“WEF”), as assignee, which was recorded by the FAA on
April 1, 2003, and assigned Conveyance No. CC016947

 

as further assigned and assumed by Engine 727255 Assignment and Assumption
Agreement and Bill of Sale dated as of March 18, 2003 between WEF, as assignor,
and Wells

 

10

--------------------------------------------------------------------------------


 

Fargo Bank Northwest, National Association, as owner trustee, as assignee, which
was recorded by the FAA on April 1, 2003, and assigned Conveyance No. CC016948.

 

--------------------------------------------------------------------------------

* See Engine 695530 for payment default information.

 

Engine 727340:

 

Aircraft Engine Lease Agreement dated as of November 7, 2001 between Wells Fargo
Bank Northwest, N.A., as owner trustee, as lessor, and Lan Chile S.A., as
lessee, with General Terms Engine Lease Agreement dated November 7, 2001
attached thereto, which was recorded by the FAA on December 5, 2001 and assigned
Conveyance No. UU032267,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated September 16, 2002 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, which was recorded by the FAA on December 6,
2002 and assigned Conveyance No. J001809,

 

and as further assigned and assumed Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (successor by merger
to WLFC Funding Corporation), as seller/assignor, and Willis Engine Funding LLC,
as issuer/assignee, with Engine and Beneficial Interest Transfer Certificate
between Willis Lease Finance Corporation, as assignor, and Willis Engine Funding
LLC, as assignee, attached thereto, which was recorded by the FAA on December 6,
2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No J001812,

 

as amended by Letter Agreement dated November 5, 2003 between Wells Fargo Bank
Northwest, N.A., as owner trustee, as lessor, and Lan Chile S.A., as lessee,
which was recorded by the FAA on November 24, 2003 and assigned Conveyance
No. M003008.

 

Engine 727393*:

 

Aircraft Engine Lease Agreement dated as of December 14, 2004 between Wells
Fargo Bank Northwest, National Association, as owner trustee (the “Owner
Trustee”), as lessor, and IBERIA, L.A.E., S.A. (“IBERIA”), as lessee, with the
following attached thereto: (i) General Terms Engine Lease Agreement dated as of
October 3, 2002 between the Owner Trustee, as lessor, and IBERIA, as lessee,
which lease and attachment were recorded by the FAA on January 11, 2005 and
assigned Conveyance No. RS001101.

 

--------------------------------------------------------------------------------

*As of July 31, 2005, IBERIA owes maintenance reserves in the amount of $57,500.
This payment default information also applies to Engine 741573.

 

11

--------------------------------------------------------------------------------


 

Engine 728154*:

 

Aircraft Engine Lease Agreement dated as of March 7, 2001 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Spanair
S.A. (“Spanair”), as lessee, with the following attached thereto: (i) General
Terms Engine Lease Agreement dated March 7, 2001, which lease and attachment
were recorded by the FAA on March 22, 2001 and assigned Conveyance No. H101539,

 

as amended by Letter Amendment dated June 17, 2004 between Wells Fargo Bank
Northwest, National Association, as owner trustee, as lessor, and Spanair S.A.,
as lessee, which was recorded by the FAA on August 13, 2004 and assigned
Conveyance No. AA058490.

 

--------------------------------------------------------------------------------

* See Engine 708173 for payment default information.

 

Engine 728173:

 

Aircraft Engine Lease Agreement dated as of November 16, 2001 between Wells
Fargo Bank Northwest, National Association, as owner trustee (“WFBN”), as
lessor, and Spirit Airlines, Inc., as lessee, with General Terms Engine Lease
Agreement dated November 4, 2001 attached thereto, which was recorded by the FAA
on December 4, 2001 and assigned Conveyance No. SS017842, as amended by Lease
Amendment dated November 22, 2004 between WFBN, as lessor, and Spirit
Airlines, Inc., as lessee, covering which was recorded by the FAA on
December 17, 2004 and assigned Conveyance No. YY039134,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated as of September 16, 2002, between WFBN,
as assignor, and WLFC Funding Corporation, as assignee, which was recorded by
the FAA on December 6, 2002 and assigned Conveyance No. J001808,

 

as assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation ( “Willis”) (as
successor by merger to WLFC Funding Corporation), as seller/assignor, and Willis
Engine Funding LLC, as issuer/assignee, with Engine and Beneficial Interest
Transfer Certificate dated September 16, 2002 between Willis, as assignor, and
Willis Engine Funding LLC, as assignee, attached thereto, which was recorded by
the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001812.

 

12

--------------------------------------------------------------------------------


 

Engine 731570:

 

Aircraft Engine Lease Agreement dated as of December 5, 2002 between Wells Fargo
Bank Northwest, N.A., as owner trustee, as lessor, and Lufthansa Technik AG, as
lessee, with General Terms Engine Lease Agreement dated as of June 3, 1999
attached thereto, recorded by the Federal Aviation Administration on January 21,
2003 and assigned Conveyance No. JJ000416, as amended by Letter Amendment dated
November 19, 2003, which was recorded by the FAA on December 9, 2003 and
assigned Conveyance No. M003108, as further amended by Letter Amendment dated
January 5, 2004, which was recorded by the FAA on February 24, 2004 and assigned
Conveyance No. HK025440, as amended by Letter Amendment dated March 4, 2004,
which was recorded by the FAA on April 1, 2004 and assigned Conveyance
No. Y007911, as further amended by Letter Amendment dated January 11, 2005,
which was recorded by the FAA on February 8, 2005 and assigned Conveyance
No. L077444, and as further amended by Letter Amendment dated May 18, 2005,
which was recorded by the FAA on June 7, 2005 and assigned Conveyance
No. BB041942.

 

Engine 731812:

 

Aircraft Engine Lease Agreement dated as of March 28, 2001 between First
Security Bank, National Association (now Wells Fargo Bank Northwest, National
Association), as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which was recorded by the FAA on April 2, 2001 and assigned Conveyance
No. HK020735,

 

as assigned and assumed by Engine 731812 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of December 31, 2002 between
Wells Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis
Lease Finance Corporation (“Willis”), as assignee, which was recorded by the FAA
on January 23, 2003 and assigned Conveyance No. KK031329,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of December 31, 2002 between Willis, as seller, and Willis
Engine Funding LLC (“WEF”), as issuer, which was recorded by the FAA on
January 23, 2003 and assigned Conveyance No. KK031330,

 

and as further assigned and assumed by Engine 731812 Assignment and Assumption
Agreement and Bill of Sale dated as of December 31, 2002 between WEF, as
assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, which was recorded by the FAA on January 23, 2003 and assigned
Conveyance No. KK031331.

 

Engine 731999:

 

Aircraft Engine Lease Agreement dated as of March 28, 2001 between First
Security Bank, National Association (now Wells Fargo Bank Northwest, National
Association), as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which Lease Agreement and

 

13

--------------------------------------------------------------------------------


 

attachment were recorded by the FAA on April 2, 2001 and assigned Conveyance
No. HK020733,

 

as assigned and assumed by Engine 731999 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of December 31, 2002 between
Wells Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis
Lease Finance Corporation (“Willis”), as assignee, which was recorded by the FAA
on February 27, 2003 and assigned Conveyance No. VV019879,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of December 31, 2002 between Willis, as seller, and Willis
Engine Funding LLC (“WEF”), as issuer, which was recorded by the FAA on
February 27, 2003 and assigned Conveyance No. VV019880,

 

and as further assigned and assumed by Engine 731999 Assignment and Assumption
Agreement and Bill of Sale dated as of December 31, 2002 between WEF, as
assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, which was recorded by the FAA on February 27, 2003 and assigned
Conveyance No. VV019881.

 

Engine 733172*:

 

Aircraft Engine Lease Agreement dated as of February 7, 2005 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and Air Luxor S.A. (“Air Luxor”), as lessee, with the following attached
thereto: (i) General Terms Engine Lease Agreement dated as of February 7, 2005
between the Owner Trustee, and Air Luxor, which the lease and attachment were
recorded by the FAA on March 22, 2005 and assigned Conveyance No. HH039337.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Air Luxor owes rent in the amount of $58,000 and
maintenance reserves in the amount of $31,940 for the total amount of $89,940.

 

Engine 733175*

 

Aircraft Engine Lease Agreement dated as of April 20, 2005 (the “Head Lease”)
between Wells Fargo Bank Northwest, National Association, as owner trustee (the
“Owner Trustee”), as lessor, and WLFC Funding (Ireland) Limited (“WLFC
Ireland”), as lessee, with the following attached thereto: (i) General Terms
Engine Lease Agreement dated as of June 2, 2003 between the Owner Trustee and
WLFC Ireland, which was recorded by the FAA on April 25, 2005 and assigned
Conveyance No. FF004470.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Windjet SpA owes rent in the amount of $63,000. Windjet
SpA is the subleassee under a Lease Agreement dated as of April 20, 2005 between
WLFC Ireland and Windjet SpA.

 

14

--------------------------------------------------------------------------------


 

Engine 733186:

 

Aircraft Engine Lease Agreement dated as of January 4, 2005 between Wells Fargo
Bank Northwest, N.A., as owner trustee (the “Owner Trustee”), as lessor, and
Onur Air Tasimacilik A.S. (“Onur”), as lessee, with the following attached
thereto: (i) General Terms Engine lease dated as of January 4, 2005 between the
Owner Trustee and Onur, which lease and attachment were recorded by the FAA on
January 19, 2005 as assigned Conveyance No. RS001111, as amended by Lease
Amendment dated March 30, 2005, which was recorded by the FAA on May 11, 2005
and assigned Conveyance No. M006282, as further amended by Lease Amendment dated
July 14, 2005 which has been filed with the FAA on July 21, 2005, but not yet
recorded.

 

Engine 733438:

 

Aircraft Engine Lease Agreement dated as of November 29, 2000 between First
Security Bank, National Association, now Wells Fargo Bank Northwest, National
Association, as owner trustee, as lessor, and SR Technics AG, as lessee, with
General Terms Engine Lease Agreement dated November 29, 2000 attached thereto,
which was recorded by the FAA on February 1, 2001 and assigned Conveyance
No. HK020200,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated September 16, 2002, between Wells Fargo
Bank Northwest, National Association, as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, which was recorded by the FAA on December 6,
2002 and assigned Conveyance No. J001809,

 

as further assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (as successor by
merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated September 16, 2002 between Willis Lease Finance Corporation,
as assignor, and Willis Engine Funding LLC, as assignee, attached thereto, which
was recorded by the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

as further assigned and assumed by Engine 733438 Assignment and Assumption
Agreement and Bill of Sale dated as of October 29, 2002 between Willis Engine
Funding LLC, as assignor, and Wells Fargo Bank Northwest, National Association,
as owner trustee, as assignee, which was recorded by the FAA on December 9, 2002
and assigned Conveyance No. JJ001839.

 

Engine 733471:

 

Aircraft Engine Lease Agreement dated as of November 29, 2000 between First
Security Bank, National Association, now Wells Fargo Bank Northwest, National
Association, as owner trustee, as lessor, and SR Technics AG, as lessee, with
General Terms Engine Lease

 

15

--------------------------------------------------------------------------------


 

Agreement dated November 29, 2000 attached thereto, which was recorded by the
FAA on May 7, 2001 and assigned Conveyance No. H101988.

 

Engine 733715:

 

Aircraft Engine Lease Agreement dated as of March 31, 2005 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and Transmile Air Services SDN. BHD, as lessee (the “Lessee”), with the
following attached thereto: (i) General Terms Engine Lease Agreement dated as of
March 10, 2005 between the Owner Trustee, as lessor, and the Lessee, which lease
and attachment were recorded by the FAA on April 5, 2005 and assigned Conveyance
No. K039780.

 

Engine 733758:

 

Aircraft Engine Lease Agreement dated as of March 31, 2005 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and Transmile Air Services SDN. BHD, as lessee (the “Lessee”), with the
following attached thereto: (i) General Terms Engine Lease Agreement dated as of
March 10, 2005 between the Owner Trustee, as lessor, and the Lessee, which lease
and attachment were recorded by the FAA on June 2, 2005 and assigned Conveyance
No. KK035558.

 

Engine 740342:

 

Aircraft Engine Lease Agreement dated as of May 3, 2001 between Wells Fargo Bank
Northwest, National Association, formerly First Security Bank, National
Association, as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which Lease Agreement and attachment were recorded by the FAA on May 7,
2001 and assigned Conveyance No. Q67587,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated September 16, 2002, between Wells Fargo
Bank Northwest, National Association, as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, which was recorded by the FAA on December 6,
2002 and assigned Conveyance No. J001809,

 

as further assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (as successor by
merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated September 16, 2002 between Willis Lease Finance Corporation,
as assignor, and Willis Engine Funding LLC, as assignee, attached thereto, which
was recorded by the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner

 

16

--------------------------------------------------------------------------------


 

trustee, as assignee, which was recorded by the FAA on December 6, 2002 and
assigned Conveyance No. J001812.

 

Engine 741414:

 

Aircraft Engine Lease Agreement dated as of May 3, 2001 between Wells Fargo Bank
Northwest, National Association, formerly First Security Bank, National
Association, as owner trustee, as lessor, and Gulf Air Company G.S.C., as
lessee, with General Terms Engine Lease Agreement dated March 28, 2001 attached
thereto, which Lease Agreement and attachment were recorded by the FAA on May 7,
2001 and assigned Conveyance No. Q67589,

 

as assigned and assumed by First Transfer Master Assignment and Assumption
Agreement and Bill of Sale [WLFC] dated September 16, 2002, between Wells Fargo
Bank Northwest, National Association, as owner trustee, as assignor, and WLFC
Funding Corporation, as assignee, which was recorded by the FAA on December 6,
2002 and assigned Conveyance No. J001809,

 

as further assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis Lease Finance Corporation (as successor by
merger to WLFC Funding Corporation), as seller/assignor, and Willis Engine
Funding LLC, as issuer/assignee, with Engine and Beneficial Interest Transfer
Certificate dated September 16, 2002 between Willis Lease Finance Corporation,
as assignor, and Willis Engine Funding LLC, as assignee, attached thereto, which
was recorded by the FAA on December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001812.

 

Engine 741573*:

 

Aircraft Engine Lease Agreement dated as of August 17, 2004 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee “),
as lessor, and IBERIA, L.A.E., S.A. (“IBERIA”), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
October 3, 2002 between the Owner Trustee, as lessor, and IBERIA, as lessee,
which lease and attachment were recorded by the FAA on September 30, 2004 and
assigned Conveyance No. Y010276.

 

--------------------------------------------------------------------------------

* See Engine 727393 for payment default information.

 

Engine 741822*:

 

Aircraft Engine Lease Agreement dated as of June 13, 2002 between Wells Fargo
Bank Northwest, National Association as owner trustee, as lessor, and Olympic
Airways, S.A.,

 

17

--------------------------------------------------------------------------------


 

as lessee, with General Terms Engine Lease Agreement dated June 13, 2002
attached thereto, which was recorded by the FAA on July 8, 2002 and assigned
Conveyance No. I070362,

 

as assigned and assumed by Engine 741822 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of March 18, 2003 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, regarding the Lease Agreement,
which was recorded by the FAA on April 1, 2003 and assigned Conveyance
No. W002385,

 

as further assigned and assumed by Engine or Beneficial Interest Transfer
Certificate dated as of March 18, 2003 between Willis, as seller, and Willis
Engine Funding LLC (“WEF”), as issuer, which was recorded by the FAA on April 1,
2003 and assigned Conveyance No. W002386,

 

and as further assigned and assumed by Engine 741822 Assignment and Assumption
Agreement and Bill of Sale dated as of March 18, 2003 between WEF, as assignor,
and Wells Fargo Bank Northwest, National Association, as owner trustee, as
assignee, which was recorded by the FAA on April 1, 2003 and assigned Conveyance
No. W002387.

 

--------------------------------------------------------------------------------

* See Engine 695530 for payment default information.

 

Engine 779194:

 

Aircraft Engine Lease Agreement dated as of June 19, 1998 between Willis Lease
Finance Corporation ( “Willis”), as lessor, and Air Jamaica Limited, as lessee,
with General Terms Engine Lease Agreement dated as of June 19, 1998, attached
thereto, which lease and attachment were recorded by the FAA as one instrument
on August 5, 1998, and assigned Conveyance No. KK22899,

 

as amended by Letter Amendment dated January 25, 1999, which was recorded by the
FAA on September 9, 1999, and assigned Conveyance No. MM018466,

 

as assigned and assumed under that certain Engine Transfer Certificate dated as
of August 27, 1999 between Willis, as seller, and WLFC Funding Corporation, as
issuer, which was recorded by the FAA on August 31, 1999 and assigned Conveyance
No. II015208,

 

as assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis (as successor by merger to WLFC Funding
Corporation), as seller/assignor, and Willis Engine Funding LLC, as
issuer/assignee, with Engine and Beneficial Interest Transfer Certificate dated
September 16, 2002 between Willis, as assignor, and Willis Engine Funding LLC,
as assignee, attached thereto, which was recorded by the FAA on December 6, 2002
and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Engine 779194 Assignment and Assumption
Agreement and Bill of Sale dated as of October 4, 2002 between Willis Engine
Funding LLC, as assignor, and Wells Fargo Bank Northwest, National Association,
as owner

 

18

--------------------------------------------------------------------------------


 

trustee, as assignee, which was recorded by the FAA on March 3, 2003 and
assigned Conveyance No. VV019884.

 

Engine 779484:

 

Aircraft Engine Lease Agreement dated as of December 22, 1998 between Willis
Lease Finance Corporation (“Willis”), as lessor, and Flying Colours Airlines
Limited, now JMC Airlines Limited (“JMC”), as lessee, with General Terms Engine
Lease Agreement dated as of December 21, 1998 between Willis and JMC attached
thereto, which was recorded by the FAA on January 4, 1999 and assigned
Conveyance No. ZZ018400,

 

as assigned and assumed by Engine Transfer Certificate dated as of January 15,
1999 between Willis, as assignor, and WLFC Funding Corporation, as assignee,
which was recorded by the FAA on May 10, 1999 and assigned Conveyance
No. II014049,

 

as further assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis (as successor by merger to WLFC Funding
Corporation), as seller/assignor, and Willis Engine Funding LLC, as
issuer/assignee, with Engine and Beneficial Interest Transfer Certificate
between Willis, as assignor, and Willis Engine Funding LLC, as assignee,
attached thereto, which was recorded by the FAA on December 6, 2002 and assigned
Conveyance No. J001810;

 

as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated September 16, 2002 between Willis
Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, which was recorded by the FAA on December 6, 2002
and assigned Conveyance No. J001812; and

 

as further amended by Letter Amendment dated December 10, 2002 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
JMC, as lessee, which was recorded by the FAA on February 4, 2003 and assigned
Conveyance No. SS019159.

 

as further amended by Letter Amendment dated February 21, 2003 between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
JMC, as lessee, which was recorded by the FAA on March 26, 2003 and assigned
Conveyance No. U081094,

 

as further amended by Letter Amendment dated July 31, 2003 between Wells Fargo
Bank Northwest, National Association, as owner trustee, as lessor, and Thomas
Cook Airlines UK Limited (formerly Flying Colours Airlines Limited and formerly
JMC Airlines Limited), as lessee, which was recorded by the FAA on August 27,
2003 and assigned Conveyance No. BB039449.

 

19

--------------------------------------------------------------------------------


 

Engine 856690*:

 

Aircraft Engine Lease Agreement dated as of March 3, 2005 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and Sichuan Snecma Aero-Engine Maintenance Co. Ltd., as lessee (the
“Lessee”), with the following attached thereto: (i) General Terms Engine Lease
Agreement dated as of March 2, 2005 between the Owner Trustee, as lessor, and
the Lessee, which lease and attachment were recorded by the FAA on March 22,
2005 and assigned Conveyance No. L077809,

 

as amended by Letter Amendment dated April 14, 2005 between the Owner Trustee,
as lessor, and the Lessee, which was recorded by the FAA on May 11, 2005 and
assigned Conveyance No. KK035407.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Lessee owes rent in the amount of $135,000 and
maintenance reserves in the amount of $148,528 for the total amount of $283,528.

 

Engine 858327*:

 

Aircraft Engine Lease Agreement dated as of October 24, 2003 between Wells Fargo
Bank Northwest, National Association, as owner trustee (the “Owner Trustee”), as
lessor, and “VARIG”, S.A. (Viacão Aérea Rio-Grandense), as lessee, with the
following attached thereto: (i) General Terms Engine Lease Agreement dated as of
October 24, 2003, which lease and attachment were recorded by the FAA on
December 8, 2003 and assigned Conveyance No. CC017813,

 

as amended by Amendment No. 1 to the Lease Agreement between the Owner Trustee
and VARIG, which was recorded by the FAA on November 19, 2004 and assigned
Conveyance No. QQ030203,

 

as further amended by Amendment No. 2 (858327) dated as of September 24, 2004
between the Owner Trustee and VARIG, which was recorded by the FAA on
December 29, 2004 and assigned Conveyance No. Z004502,

 

and as further amended by Amendment No. 3 to the Lease Agreement between the
Owner Trustee and VARIG, which was recorded May 5, 2005 and assigned Conveyance
No. XX028726.

 

--------------------------------------------------------------------------------

* See Engine 704371 for payment default information.

 

Engine 858788:

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Rio-Sul Servicos Aereos Regionais
S.A. (now known as Rio-Sul Linhas Aereas S.A.), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
February 27, 1998, and (ii) Engine Transfer Certificate dated as of March 16,
1998, between Willis, as seller, and WLFC Funding

 

20

--------------------------------------------------------------------------------


 

Corporation, as issuer, which lease and attachments were recorded by the FAA on
March 31, 1998 and assigned Conveyance No. H93122,

 

as assigned by Assignment and Bill of Sale dated as of June 12, 2002 between
WLFC Funding Corporation, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
July 23, 2002 and assigned Conveyance No. W000961,

 

as amended by Amendment No. 1 to the Lease Agreement dated May 30, 2003, which
was recorded by the FAA on February 10, 2004 and assigned Conveyance
No. Y007282,

 

as amended by Amendment No. 2 to the Lease Agreement July 14, 2003, which was
recorded by the FAA on August 27, 2003 and assigned Conveyance No. T072906,

 

as further amended by Amendment No. 3 to the Lease Agreement dated as of
November 14, 2003, which was recorded by the FAA on May 3, 2004 and assigned
Conveyance No. M004010,

 

as further amended by Amendment No. 4 to the Lease Agreement dated March 16,
2004, which was recorded by the FAA on November 17, 2004 and assigned Conveyance
No. QQ030180, and

 

as further amended by Amendment No. 5 to the Lease Agreement dated March 16,
2005, which was recorded by the FAA on May 5, 2005 and assigned Conveyance
No. XX028727.

 

Engine 858789*:

 

Aircraft Engine Lease Agreement dated as of March 16, 1998 between Willis Lease
Finance Corporation (“Willis”), as lessor, and Rio-Sul Servicos Aereos Regionais
S.A., now known as Rio Sul Linhas Aereas S.A., as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
February 27, 1998, and (ii) Engine Transfer Certificate dated as of March 16,
1998 between Willis, as seller, and WLFC Funding Corporation, as issuer, which
lease and attachments were recorded by the FAA on March 31, 1998 and assigned
Conveyance No. H93123,

 

as assigned and assumed by Assignment and Bill of Sale dated as of June 12, 2002
between WLFC Funding Corporation, as assignor, and Wells Fargo Bank Northwest,
National Association, as owner trustee, as assignee, which was recorded by the
FAA on July 23, 2002 and assigned Conveyance No. W000964,

 

as amended by Amendment No. 1 to the Lease Agreement dated May 30, 2003, which
was recorded by the FAA on February 10, 2004 and assigned Conveyance
No. Y007283,

 

21

--------------------------------------------------------------------------------


 

as further amended by Amendment No. 2 to the Lease Agreement dated July 14,
2003, which was recorded by the FAA on August 27, 2003 and assigned Conveyance
No. T072907,

 

as further amended by Amendment No. 3 to the Lease Agreement dated November 14,
2003, which was recorded by the FAA on May 3, 2004 and assigned Conveyance
No. M004009,

 

as further amended by Amendment No. 4 to the Lease Agreement, recorded by the
FAA on November 17, 2004 and assigned Conveyance No. QQ030181,

 

and further amended by Amendment No. 5 to the Lease Agreement dated March 16,
2005, which was recorded by the FAA on May 5, 2005 and assigned Conveyance
No. XX028728.

 

--------------------------------------------------------------------------------

* Rio Sul Linhas Aereas S.A. owes pre-petition rent in the amount of $164,760
and pre-petition maintenance reserves in the amount of 103,994 for the total
amount of $268,754.

 

Engine 872554*:

 

Aircraft Engine Lease Agreement dated April 25, 2002 between Amtec Corporation
(“Amtec”), as lessor, and Lufthansa A.E.R.O. GmbH (“Lufthansa”), as lessee,
which was recorded by the FAA on May 15, 2002 and assigned Conveyance
No. NN023243,

 

as amended by Amendment No. 1 to Aircraft Engine Lease Agreement dated March 14,
2003 between Amtec, as lessor, and Lufthansa, as lessee, which was recorded by
the FAA on May 20, 2003 and assigned Conveyance No. J003039,

 

as assigned and assumed by Lease Assignment and Assumption Agreement dated as of
June 4, 2003 between Amtec, as assignor, and Willis Lease Finance Corporation
(“Willis”), as assignee, which was recorded by the FAA on July 11, 2003 and
assigned Conveyance No. T072529,

 

as assigned and assumed by Engine or Beneficial Interest Transfer Certificate
872554 dated as of May 12, 2003 between Willis, as seller, and Willis Engine
Funding LLC (“WEF”), as issuer, which was recorded by the FAA on July 11, 2003
and assigned Conveyance No. T072530,

 

as further assigned and assumed by Engine 872554 Assignment and Assumption
Agreement and Bill of Sale dated as of May 12, 2003 between WEF, as assignor,
and Wells Fargo Bank Northwest, National Association, as owner trustee, as
assignee, which was recorded by the FAA on July 11, 2003 and assigned Conveyance
No. T072531.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Lufthansa owes rent in the amount of $14,350 and
maintenance reserves in the amount of $2,146 for the total amount of $16,496.

 

22

--------------------------------------------------------------------------------


 

Engine 874243:

 

Aircraft Engine Lease Agreement dated as of April 29, 1998 between Willis Lease
Finance Corporation (“Willis”) as lessor, and Shanghai Airlines (“Shanghai”) as
lessee, with the following attached thereto:  (i) General Terms Engine Lease
Agreement dated as of April 29, 1998 between Willis and Shanghai, and
(ii) Engine Transfer Certificate dated as of April 29, 1998 between Willis, as
seller, and WLFC Funding Corporation (now Willis by merger), as issuer, which
was recorded by the FAA on June 11, 1998 and assigned Conveyance No. MM015772
(the Engine Transfer Certificate was recorded separately by the FAA on June 11,
1998 and assigned Conveyance No. MM015773),

 

as assigned and assumed by Contribution and Sale Agreement dated as of
September 12, 2002 between Willis (as successor by merger to WLFC Funding
Corporation), as seller/assignor, and Willis Engine Funding LLC, as
issuer/assignee, with Engine and Beneficial Interest Transfer Certificate dated
September 16, 2002 attached thereto, which was which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001810,

 

and as further assigned and assumed by Final Transfer Master Assignment and
Assumption Agreement and Bill of Sale dated as of September 16, 2002 between
Willis Engine Funding LLC, as assignor, and Wells Fargo Bank Northwest, National
Association, as owner trustee, as assignee, which was recorded by the FAA on
December 6, 2002 and assigned Conveyance No. J001812,

 

as amended by Letter Amendment dated April 15, 2005 between Wells Fargo Bank
Northwest, National Association, as owner trustee, as lessor, and Shanghai, as
lessee, which was recorded by the FAA on May 6, 2005 and assigned Conveyance
No. U086162.

 

Engine 876272*:

 

Aircraft Engine Lease Agreement dated as of December 31, 2001 between Wells
Fargo Bank Northwest, National Association, as owner trustee (the “Owner
Trustee”), as lessor, and Air China, as lessee (“Lessee”), with Air China Group
Import & Export Trading Co. (the “Company”) joining as consenting party, with
the following attached thereto:  (i) General Terms Engine Lease Agreement dated
February 15, 2001 between the Owner Trustee as lessor, and the Lessee as lessee,
with the Company joining as consenting party, and Willis Lease Finance
Corporation joining as beneficiary, which lease and attachments were recorded by
the FAA on April 12, 2002 and assigned Conveyance No. KK030104,

 

as amended by Letter Amendment dated June 27, 2001 between Wells Fargo Bank
Northwest, National Association, as owner trustee, and Air China, as lessee,
(and also signed by Air China Group Import & Export Trading Co. and Willis Lease
Finance Corporation), which was recorded by the FAA on July 10, 2001 and
assigned Conveyance No. ZZ024939,

 

as assigned and assumed by 876272 First Transfer Assignment and Assumption
Agreement and Bill of Sale dated as of February 25, 2005 between Wells Fargo
Bank Northwest,

 

23

--------------------------------------------------------------------------------


 

N.A., as owner trustee, as assignor, and Willis Lease Finance Corporation
(“Willis”), as assignee, which was recorded by the FAA on March 4, 2005 and
assigned Conveyance No. J009056,

 

as assigned and assumed by Engine or Beneficial Interest Transfer Certificate
dated as of February 25, 2005 between Willis, as seller, and Willis Engine
Funding LLC (“WEF”), as issuer, which was recorded by the FAA on March 4, 2005
and assigned Conveyance No. J009057,

 

as further assigned and assumed by Engine 876272 Assignment and Assumption
Agreement and Bill of Sale dated as of February 25, 2005 between WEF, as
assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, as assignee, which was recorded by the FAA on March 4, 2005 and
assigned Conveyance No. J009058.

 

--------------------------------------------------------------------------------

* As of July 31, 2005, Lessee owes rent in the amount of $165,000 and
maintenance reserves in the amount of $31,279 for the total amount of $196,279.

 

Engine 888763*:

 

Aircraft Engine Lease Agreement dated as of September 30, 2004  between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
“VARIG”, S.A. (Viacão Aérea Rio-Grandense), as lessee, with the following
attached thereto: (i) General Terms Engine Lease Agreement dated as of
October 24, 2003, (ii) Side Letter No. 1 to the Lease Agreement dated
September 30, 2004, which lease and attachments were recorded by the FAA as one
instrument on November 17, 2004 and assigned Conveyance No. J008060,

 

as assigned and assumed by Engine 888763 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of February 4, 2005 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, which was recorded by the FAA on
March 28, 2005 and assigned Conveyance No. Q074365,

 

as assigned and assumed by Engine or Beneficial Interest Transfer Certificate
dated as of February 4, 2005 between Willis Engine Funding LLC (“WEF”), as
issuer/assignee, and Willis, as seller/assignor, which was recorded by the FAA
on March 28, 2005 and assigned Conveyance No. Q074366,

 

as further assigned and assumed by Engine 888763 Assignment and Bill of Sale
dated as of February 4, 2005 between WEF, as assignor, and Wells Fargo Bank
Northwest, National Association, as owner trustee, as assignee, which was
recorded by the FAA on March 28, 2005 and assigned Conveyance No. Q074367.

 

--------------------------------------------------------------------------------

* See Engine 704371 for payment default information.

 

24

--------------------------------------------------------------------------------


 

Engine 890704:

 

Aircraft Engine Lease Agreement dated as of January 14, 2004 between Wells Fargo
Bank Northwest, N.A., as owner trustee, as lessor, and GOL Transportes Aereos
S.A., as lessee, with General Terms Engine Lease Agreement attached thereto,
which was recorded by the FAA on February 12, 2004 and assigned Conveyance
No. E003590,

 

as assigned and assumed by Engine 890704 First Transfer Assignment and
Assumption Agreement and Bill of Sale dated as of January 14, 2005 between Wells
Fargo Bank Northwest, N.A., as owner trustee, as assignor, and Willis Lease
Finance Corporation (“Willis”), as assignee, which was recorded by the FAA on
February 15, 2005 and assigned Conveyance No. MM027357,

 

as assigned and assumed by Engine or Beneficial Interest Transfer Certificate
890704 dated as of January 14, 2005 between Willis, as seller, and Willis Engine
Funding LLC (“WEF”), as issuer, which was recorded by the FAA on February 15,
2005 and assigned Conveyance No. MM027358,

 

as further assigned and assumed by Engine 890704 Assignment and Assumption
Agreement and Bill of Sale dated as of January 14, 2005 between WEF, as
assignor, and Wells Fargo Bank Northwest, National Association, as owner
trustee, as assignee, whereby which was recorded by the FAA on February 15, 2005
and assigned Conveyance No. MM027359.

 

Engine 890988:

 

Aircraft Engine Lease Agreement dated as of September 10, 2004  between Wells
Fargo Bank Northwest, National Association, as owner trustee, as lessor, and
Aerovias de Mexico, S.A. de C.V., as lessee, with the following attached
hereto:  (i) General Terms Engine lease dated as of February 3, 2003 and
Amendment No. 1 thereto dated October 15, 2003, which lease and attachments were
recorded by the FAA on October 25, 2004 and assigned Conveyance No. R065506.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(k)

 

Initial Engines and Remaining Engines

 

Initial Engines

 

Manufacturer

 

Model

 

ESN

 

 

 

 

 

Rolls Royce

 

RB211-535E4

 

30771

Rolls Royce

 

3007A

 

311498

Rolls Royce

 

3007A

 

312234

CFM International

 

CFM56-5B

 

575283

CFM International

 

CFM56-5B

 

575573

CFM International

 

CFM56-5B

 

577214

General Electric

 

CF6-80C2A

 

695530

General Electric

 

CF6-80C2B

 

704371

General Electric

 

CF6-80C2B

 

704447

General Electric

 

CF6-80C2D1F

 

704638

Pratt & Whitney

 

JT8D-200

 

708173

Pratt & Whitney

 

PW2037

 

716430

Pratt & Whitney

 

JT8D-200

 

716779

Pratt & Whitney

 

JT8D-200

 

718210

Pratt & Whitney

 

JT8D-200

 

718262

CFM International

 

CFM56-3C1

 

721877

Pratt & Whitney

 

PW4060

 

724721

Pratt & Whitney

 

PW4158

 

724862

CFM International

 

CFM56-3C1

 

725183

Pratt & Whitney

 

JT8D-200

 

725434

CFM International

 

CFM56-3C1

 

725522

Pratt & Whitney

 

JT8D-200

 

726169

Pratt & Whitney

 

JT8D-200

 

726173

Pratt & Whitney

 

JT8D-200

 

726195

Pratt & Whitney

 

JT8D-200

 

726203

Pratt & Whitney

 

PW2037

 

727057

CFM International

 

CFM56-3C1

 

727255

Pratt & Whitney

 

PW4060

 

727340

Pratt & Whitney

 

PW4060

 

727393

Pratt & Whitney

 

JT8D-200

 

728154

Pratt & Whitney

 

JT8D-200

 

728173

CFM International

 

CFM56-5A

 

731570

CFM International

 

CFM56-5A

 

731812

CFM International

 

CFM56-5A

 

731999

CFM International

 

CFM56-5A

 

733172

CFM International

 

CFM56-5A

 

733175

CFM International

 

CFM56-5A

 

733186

Pratt & Whitney

 

PW4168A

 

733438

Pratt & Whitney

 

PW4168A

 

733471

 

1

--------------------------------------------------------------------------------


 

Pratt & Whitney

 

PW4168A

 

733587

Pratt & Whitney

 

PW4462-3

 

733715

Pratt & Whitney

 

PW4462-3

 

733758

CFM International

 

CFM56-5C

 

740342

CFM International

 

CFM56-5C

 

741414

CFM International

 

CFM56-5C

 

741573

CFM International

 

CFM56-5C

 

741822

CFM International

 

CFM56-5B

 

779194

CFM International

 

CFM56-5B

 

779484

CFM International

 

CFM56-3C1

 

856690

CFM International

 

CFM56-3C1

 

858327

CFM International

 

CFM56-3C1

 

858788

CFM International

 

CFM56-3C1

 

858789

General Electric

 

CF34-3A/B

 

872554

CFM International

 

CFM56-7B

 

874243

CFM International

 

CFM56-7B

 

876272

CFM International

 

CFM56-7B

 

888763

CFM International

 

CFM56-7B

 

890704

CFM International

 

CFM56-7B

 

890988

 

Remaining Engines

 

Manufacturer

 

Model

 

ESN

 

 

 

 

 

General Electric

 

CF6-80C2B

 

695344

General Electric

 

CF6-80C2B

 

702668

General Electric

 

CF6-80C2B

 

695495*

 

--------------------------------------------------------------------------------

*  Third Remaining Engine

 

 

 

 

 

2

--------------------------------------------------------------------------------